SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is entered into and effective
as of December 14, 2009 (“Effective Date”), by and among GetFugu, Inc., a Nevada
corporation (including its successors, “Company”), and Hutton International
Investments, Ltd., a Bermuda exempted company (including its designees,
successors and assigns, “Investor”).

RECITALS

A. The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to US
$10,000,000.00 of Securities.

B. Because the Company is not currently authorized to issue any shares of
preferred stock, Investor will initially be issued convertible redeemable
subordinated debentures, which will be automatically converted into convertible
redeemable perpetual preferred stock as soon as authorized.

C. The offer and sale of the Securities provided for herein are being made
without registration under the Act, in reliance upon the provisions of
Section 4(2) of the Act, Regulations D and S promulgated under the Act, and such
other exemptions from the registration requirements of the Act as may be
available with respect to any or all of the purchases of Securities to be made
hereunder.

AGREEMENT

In consideration of the premises, the mutual provisions of this Agreement, and
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, Company and Investor agree as follows:

ARTICLE 1
DEFINITIONS

In addition to the terms defined elsewhere in this Agreement: (a) capitalized
terms that are not otherwise defined herein have the meanings given to such
terms in the Certificate of Designations, and (b) the following terms have the
meanings indicated in this ARTICLE 1:

“Act” means the Securities Act of 1933, as amended.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.
With respect to Investor, without limitation, any Person owning, owned by, or
under common ownership with Investor, and any investment fund or managed account
that is managed on a discretionary basis by the same investment manager as
Investor will be deemed to be an Affiliate.

“Agreement” means this Securities Purchase Agreement.“Authorized Share Failure”
has the meaning set forth in Section 5.14.

“Automatic Termination” has the meaning set forth in Section 3.1.

“Bloomberg” means Bloomberg Financial Markets.

“Change in Control” has the meaning set forth within the definition of
Fundamental Transaction, below.

“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit B.

“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.

“Closing Bid Price” means, for any security as of any date, the last closing bid
price for such security on the Trading Market, as reported by Bloomberg, or, if
the Trading Market begins to operate on an extended hours basis and does not
designate the closing bid price, then the last bid price of such security prior
to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if the Trading Market
is not the principal securities exchange or trading market for such security,
the last closing bid price of such security on the principal securities exchange
or trading market where such security is listed or traded as reported by
Bloomberg, or if the foregoing do not apply, the last closing bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price is reported
for such security by Bloomberg, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Closing Bid Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and Investor. If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 6.7. All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.

“Commitment Closing” has the meaning set forth in Section 2.2(a).

“Commitment Fee” means a non-refundable fee of $500,000.00, payable by Company
to Investor, at Company’s option, in either cash or shares of Common Stock.
valued at the lower of the Closing Bid Price on the Trading Day before issuance
or delivery. At or prior to the Commitment Closing, Company shall issue and hold
in trust for Investor shares of Common Stock equal to the valuation on the day
before issuance; at the earlier of six months after the Commitment Closing or
the first Tranche Closing Date, such shares shall be released and delivered to
Investor as DTC Shares, together with any additional amount of restricted shares
of Common Stock necessary so that the value on the date prior to delivery equals
the amount of the Commitment Fee. Provided, however, that at any time up to and
including the first Tranche Closing, Company may elect to satisfy the Commitment
Fee by offset from the Tranche Closing funds on such Tranche Closing Date, in
which case the shares issued for the Commitment Fee may be cancelled and
returned to treasury.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any replacement or substitute thereof, or any share capital into
which such Common Stock shall have been changed or exchanged, or any share
capital resulting from a reclassification of such Common Stock.

“Company Termination” has the meaning set forth in Section 3.2.

“Conversion Notice” means a notice of conversion of the Debentures or Preferred
Stock delivered by Investor to the Company or by the Company to Investor, as
applicable, pursuant to this Agreement.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Debentures or Preferred Stock.

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into, or exercisable or exchangeable for,
shares of Common Stock.

“Debentures” mean the 10% Convertible Redeemable Subordinated Debentures to be
issued to Investor pursuant to this Agreement during any period Company is a
Nevada corporation, in the form attached hereto as Exhibit A.

“Delisting Event” means any time during the term of this Agreement that the
Common Stock is not listed for and actively trading on a Trading Market, or is
suspended or delisted with respect to the trading of shares of Common Stock on a
Trading Market.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith and attached hereto.

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

“DTC Shares” means all shares of Common Stock issued or issuable to Investor or
any Affiliate, successor or assign of Investor pursuant to any of the
Transaction Documents, including without limitation any Conversion Shares, all
of which shall be (a) issued in electronic form, (b) freely tradable and without
restriction on resale, and (c) timely credited by Company to the specified
Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast Automated
Securities Transfer (FAST) Program or any similar program hereafter adopted by
DTC performing substantially the same function, in accordance with irrevocable
instructions issued to and countersigned by the Transfer Agent, in the form
attached hereto as Exhibit C, provided that if the Transfer Agent is not capable
of issuing DTC Shares then clauses (a) and (c) above shall not apply.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fundamental Transaction” means and shall be deemed to have occurred at such
time upon any of the following events:

(i) Other than the transaction described in Section 1 to the Disclosure
Schedules, a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (a) no longer hold a
majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company (a “Change in
Control”);

(ii) the sale or transfer of all or substantially all of the Company’s assets,
other than in the ordinary course of business; or

(iii) a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $500,000.00 (other than trade accounts payable incurred in the
ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $500,000.00 due under
leases required to be capitalized in accordance with GAAP.

“Issuance Date” means, with respect to any Debentures or shares of Preferred
Stock, the date that the Company issues such Debentures or shares of Preferred
Stock as applicable.

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Lock-Up Agreements” means an agreement in the form attached as Exhibit G,
executed by each of the Company’s officers, directors and beneficial owners of
5,000,000 or more shares of the Common Stock, precluding each such Person from
participating in any sale of the Common Stock from the Tranche Notice Date
through the Tranche Closing Date.

“Material Adverse Effect” includes any material adverse effect on (i) the
legality, validity or enforceability of any Transaction Document, (ii) the
results of operations, assets, business, prospects or financial condition of the
Company and the Subsidiaries, taken as a whole, in excess of $500,000.00, or
(iii) the Company’s ability to perform in any material respect on a timely basis
its obligations under any Transaction Document.

“Material Agreement” includes any loan agreement, financing agreement, equity
investment agreement or securities instrument to which Company is a party, any
agreement or instrument to which Company and Investor or any Affiliate of
Investor is a party, and any other material agreement listed, or required to be
listed, on any of Company’s reports filed or required to be filed with the SEC,
including without limitation Forms 10-K, 10-Q or 8-K.

“Maximum Placement” means US $10,000,000.00.

“Maximum Tranche Amount” means, subject to any other applicable limitations set
forth in this Agreement, the lower of (a) $2,500,000.00 or (b) the Maximum
Placement less the amount of any previously noticed and funded Tranches.

“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to the Investor, executed by an authorized officer of the Company.

“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit D, to be delivered in connection with the Commitment Closing
and any Tranche Closing.

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Shares” means the shares of Preferred Stock to be issued to Investor
upon conversion of the Debentures or exercise of a Tranche during any period
Company is a Delaware corporation.

“Preferred Stock” means the Series A Preferred Stock of the Company to be
provided for in the Certificate of Designations.

“Prospectus” includes each prospectus and prospectus supplement (within the
meaning of the Act) related to the sale or offering of any Common Shares,
including without limitation any prospectus or prospectus supplement contained
within any Registration Statement.

“Registration Statement” means a valid, current and effective registration
statement registering for sale any Common Stock of the Company, and except where
the context otherwise requires, means the registration statement, as amended,
including (i) all documents filed as a part thereof or incorporated by reference
therein, and (ii) any information contained or incorporated by reference in a
prospectus filed with the SEC in connection with such registration statement, to
the extent such information is deemed under the Act to be part of the
registration statement.

“Regulation D” means Regulation D promulgated under the Act.

“Regulation S” means Regulation S promulgated under the Act.

“Required Approval” means any approval of the Trading Market or the Company’s
stockholders required to be obtained by Company prior to issuing the Securities
pursuant to any applicable rules of the Trading Market.

“Required Reserve Amount” has the meaning set forth in Section 5.14.

“Required Tranche Documents” has the meaning set forth in Section 2.3(e).

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” includes all reports filed or required to be filed by the Company
under the Act and/or the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the Effective Date (or such shorter
period as the Company was required by law to file such material).

“Securities” includes the Debentures and Preferred Shares issuable pursuant to
this Agreement, and the shares of Common Stock into which they may convert.

“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).

“Termination Date” means the earlier of (i) the date that is one year after the
Effective Date, or (ii) the Tranche Closing Date on which the sum of the
aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.

“Termination Notice” has the meaning as set forth in Section 3.2.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

“Trading Market” means the OTC Bulletin Board, The NASDAQ Stock Market, the NYSE
Amex, or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock, but does not include the Pink
Sheets inter-dealer electronic quotation and trading system.

“Tranche” has the meaning set forth in Section 2.3.

“Tranche Amount” means the amount of any individual purchase of Preferred Shares
under this Agreement, as specified by the Company, and shall not exceed the
Maximum Tranche Amount.

“Tranche Closing” has the meaning set forth in Section 2.3(e).

“Tranche Closing Date” has the meaning set forth in Section 2.3(e).

“Tranche Notice” has the meaning set forth in Section 2.3(b).

“Tranche Notice Date” has the meaning set forth in Section 2.3(b).

“Tranche Purchase Price” has the meaning set forth in Section 2.3(b), and shall
be specified in writing by the Company.

“Tranche Share Price” means US $10,000.00 per Preferred Share. The Company may
not issue fractional Preferred Shares.

“Tranche Shares” means the Preferred Shares that are purchased by Investor
pursuant to a Tranche. For the Maximum Placement, the Company shall issue 1,000
Preferred Shares to Investor.

“Transaction Documents” include this Agreement and the Exhibits hereto and
thereto.

“Transfer Agent” means Empire Stock Transfer Inc., or any successor transfer
agent for the Common Stock.

ARTICLE 2
PURCHASE AND SALE

2.1 Agreement to Purchase. Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this ARTICLE 2:

(a) Investor hereby agrees to purchase such amounts of Debentures or, if
authorized, Preferred Shares as the Company may, in its sole and absolute
discretion, from time to time elect to issue and sell to Investor according to
one or more Tranches pursuant to Section 2.3 below; and

(b) The Company agrees to issue the Commitment Fee, Debentures, Preferred Shares
and Conversion Shares to Investor as provided herein.

2.2 Investment Commitment.

(a) Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(b) have been met.

(b) Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:

(i) the following documents shall have been delivered to Investor: (A) this
Agreement, executed by the Company; (B) a Secretary’s Certificate as to (x) the
resolutions of the Company’s board of directors authorizing this Agreement and
the Transaction Documents, and the transactions contemplated hereby and thereby,
(y) a copy of the Company’s current Articles of Incorporation, and (z) a copy of
the Company’s current Bylaws; (C) the Certificate of Designations cleared for
filing by the Secretary of State of Delaware; (D) the Opinion; and (E) a copy of
the press release announcing the transactions contemplated by this Agreement and
Current Report on Form 8-K describing the transaction contemplated by this
Agreement and attaching a complete copy of the Transaction Documents;

(ii) other than for losses incurred in the ordinary course of business, there
has been no event having a Material Adverse Effect since the date of the last
SEC Report filed by the Company, except as may be set forth in the Disclosure
Schedules;

(iii) the representations and warranties of the Company in this Agreement shall
be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate to such effect to Investor, signed by
an officer of the Company; and

(iv) Investor shall have entered into Stock Loan Agreements with lending
stockholders of the Company who are parties thereto (each, a “Lending
Stockholder,” and, collectively, the “Lending Stockholders”) in the form
attached hereto as Exhibit F (each, a “Stock Loan Agreement”), and received the
Borrowed Shares (as defined in the Stock Loan Agreement) pursuant thereto.

(c) Investor’s Obligation to Purchase. Subject to the prior satisfaction of all
conditions set forth in this Agreement, following the Investor’s receipt of a
validly delivered Tranche Notice, the Investor shall be required to purchase
from the Company a number of Tranche Shares equal to the permitted Tranche
Amount, in the manner described below.

2.3 Tranches to Investor.

(a) Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount, the
Maximum Placement and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Company may, in its
sole and absolute discretion, elect to exercise one or more individual purchases
by Investor of Debentures, or if Preferred Stock is authorized, Preferred
Shares, under this Agreement (each a “Tranche”) according to the following
procedure.

(b) Delivery of Tranche Notice. The Company shall deliver an irrevocable written
notice (the “Tranche Notice”), the form of which is attached hereto as
Exhibit E, to Investor stating that the Company shall exercise a Tranche and
stating the amount of (i) the Debenture or (ii) number of Preferred Shares which
the Company will sell to Investor at the Tranche Share Price, and the aggregate
purchase price for such Tranche (the “Tranche Purchase Price”). A Tranche Notice
must be delivered by the Company to Investor by 4:30 p.m. Eastern time on any
Trading Day via facsimile or electronic mail, with confirming copy by overnight
carrier, and shall be deemed delivered on the next Trading Day (the “Tranche
Notice Date”). Except for the first Tranche Closing, the Company may not give a
Tranche Notice unless the Tranche Closing for the prior Tranche has occurred.

(c) Conditions Precedent to Right to Deliver a Tranche Notice. The right of the
Company to deliver a Tranche Notice is subject to the satisfaction (or written
waiver by Investor in its sole discretion), on the date of delivery of such
Tranche Notice, of each of the following conditions:

(i) the Common Stock shall be listed for and currently trading on the Trading
Market and, to the Company’s knowledge, there is no notice of any suspension or
delisting with respect the trading of the shares of Common Stock on such market
or exchange;

(ii) the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in any filing
with the SEC after the Effective Date but prior to the date of the Tranche
Notice shall be deemed to update the Disclosure Schedules and modify such
representations and warranties), and no default shall have occurred under this
Agreement, or any other agreement with Investor, or any Affiliate of Investor,
and the Company shall deliver an Officer’s Closing Certificate to such effect to
Investor, signed by an officer of the Company;

(iii) other than for losses incurred in the ordinary course of business or
disclosed in the Company’s SEC Reports, there have been no material adverse
changes in the Company’s financial condition since the Commitment Closing,
including but not limited to incurring material liabilities;

(iv) the Company is not, and will not be as a result of the applicable Tranche,
in default of any Material Agreement which default would be reasonably likely to
have a Material Adverse Effect;

(v) except for possible restrictions on resale under applicable securities laws,
there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated by any of the Transaction Documents,
or requiring any consent or approval which shall not have been obtained, nor to
the Company’s knowledge is there any pending or threatened proceeding or
investigation which may have the effect of prohibiting or adversely affecting
any of the transactions contemplated by this Agreement; no statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or adopted by any court or governmental authority
of competent jurisdiction that prohibits the transactions contemplated by this
Agreement, and no actions, suits or proceedings shall be in progress, pending
or, to the Company’s knowledge threatened, by any person (other than Investor or
any Affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement;

(vi) all Conversion Shares shall have been timely delivered pursuant to any
Conversion Notice properly delivered to or by the Company prior to the
applicable Tranche Closing Date;

(vii) all previously-issued and issuable Conversion Shares delivered to Investor
are DTC Shares or are eligible to be DTC Shares, and have been converted into
electronic form without restriction on resale (unless Investor has elected to
receive certificated Conversion Shares), provided that the foregoing condition
shall apply only after the six-month anniversary of issuance of the Debentures
or Preferred Shares that were converted into such Conversion Shares;

(viii) Company is in compliance with all requirements in order to maintain
listing on its then current Trading Market;

(ix) Company has a sufficient number of duly authorized shares of Common Stock
reserved for issuance in such amount as may be required to fulfill its
obligations pursuant to the Transaction Documents and any outstanding agreements
with Investor and any Affiliate of Investor, including without limitation all
Conversion Shares issuable upon conversion of the Debentures or Preferred Shares
issued in connection with such Tranche;

(x) the aggregate number of Conversion Shares issuable upon conversion of the
Debentures or Preferred Shares issued at that Tranche Notice Date, aggregated
with all other shares of Common Stock deemed beneficially owned by the Investor
and its Affiliates, would not result in the Investor owning more than 9.99% of
all Common Stock outstanding on the Tranche Notice Date, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder;

(xi) other than with respect to the initial Tranche Notice Date, Investor shall
have received the Commitment Fee;

(xii) pursuant to the terms of the Stock Loan Agreements, Investor shall have
received Borrowed Shares equal to at least the Commitment Fee and 150% of the
Tranche Purchase Price, and such Borrowed Shares are DTC Shares, in electronic
form, without restriction on resale; and

(xiii) Company has provided notice of its delivery of the Tranche Notice to all
signatories of a Lock-Up Agreement as required under the Lock-Up Agreement.

(d) Conditions Precedent to Tranche Closing. Notwithstanding any other
provision, the Closing of any Tranche and Investor’s obligations hereunder shall
additionally be conditioned upon the satisfaction and delivery to Investor of
each of the following (the “Required Tranche Documents”) on or before the
applicable Tranche Closing Date:

(i) the continuing satisfaction as of the Tranche Closing Date of all conditions
precedent to the right to deliver a Tranche Notice as set forth in
Section 2.3(c).

(ii) a number of Debentures or Preferred Shares equal to the Tranche Purchase
Price divided by the Tranche Share Price shall have been delivered to Investor
or an account specified by Investor;

(iii) the following executed documents: Opinion, Officer’s Certificate, and
Lock-Up Agreements;

(iv) all Conversion Shares shall have been timely delivered pursuant to any
Conversion Notice properly delivered to or by the Company prior to the
applicable Tranche Closing Date; and

(v) all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement or in order to implement and effect the transactions
contemplated herein.

(e) Mechanics of Tranche Closing. Each of the Company and Investor shall deliver
all documents, instruments and writings required to be delivered by either of
them pursuant to Section 2.3(d) of this Agreement at or prior to each Tranche
Closing. Subject to such delivery and the satisfaction of the conditions set
forth in Section 2.3(c) as of the Tranche Closing Date, the closing of the
purchase by Investor of Debentures or Preferred Shares shall occur by 5:00 p.m.
Eastern time, on the date which is 10 Trading Days following the Tranche Notice
Date (each a “Tranche Closing Date”) at the offices of Investor; provided,
however, that if any Conversion Shares are not credited to Investor’s account on
the same Trading Day that the Company receives the applicable conversion
delivery documents from Investor, then the Tranche Closing Date shall be
extended one Trading Day for each Trading Day that such delivery is not made. On
or before each Tranche Closing Date, Investor shall deliver to the Company, in
cash or immediately available funds, the Tranche Purchase Price to be paid for
such Tranche Shares. The closing (each a “Tranche Closing”) for each Tranche
shall occur on the date that both (i) the Company has delivered to Investor all
Required Tranche Documents, and (ii) Investor has delivered to the Company the
Tranche Purchase Price.

(f) Adjustment. Notwithstanding anything herein to the contrary, in the event
the Closing Bid Price of the Common Stock during any one or more of the 9
Trading Days following the Tranche Notice Date falls below the Closing Bid Price
on the day prior to the Tranche Notice Date, then the Company may, at its
option, and without penalty, decline to issue all or any portion of the
applicable Tranche Shares on the Tranche Closing Date.

2.4 Maximum Placement. Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.

ARTICLE 3
TERMINATION

3.1 Termination for Cause. The Investor may elect to terminate this Agreement
and the Company’s right to initiate subsequent Tranches to Investor under this
Agreement upon the occurrence of any of the following:

(a) if, at any time, either the Company or any director or executive officer of
the Company has engaged in a transaction or conduct involving the Company that
has resulted in (i) a SEC enforcement action, or (ii) a civil judgment or
criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;

(b) on any date after a Delisting Event that lasts for an aggregate of 20
Trading Days during any calendar year;

(c) if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any Subsidiary of the Company;

(d) the Company is in breach or default of any Material Agreement, which breach
or default would be reasonably likely to have a Material Adverse Effect;

(e) the Company is in breach or default of this Agreement, any Transaction
Document, or any agreement with Investor or any Affiliate of Investor following
any applicable notice and opportunity to cure;

(f) upon the occurrence of a Fundamental Transaction;

(g) so long as any Debentures or Preferred Shares are outstanding, the Company
effects or publicly announces its intention to create a security senior to the
Debentures or Preferred Stock, or substantially altering the capital structure
of the Company in a manner that materially adversely affects the rights or
preferences of the Debentures or Preferred Stock; and

(h) on the Termination Date.

3.2 Company Termination. The Company may at any time in its sole discretion
terminate (a “Company Termination”) this Agreement and its right to initiate
future Tranches by providing 30 days advance written notice (“Termination
Notice”) to Investor.

3.3 Effect of Termination. Subject to Section 2.3(f), the termination of this
Agreement will have no effect on any Debentures, Preferred Shares, Conversion
Shares or DTC Shares previously issued, delivered or credited, or on any rights
of any holder thereof. Notwithstanding any other provision of this Agreement,
the Commitment Fee and Investor legal fees are payable despite any termination
of this Agreement, and all fees paid to Investor or its counsel are
non-refundable.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1 Representations, Warranties and Covenants of Company. Except as set forth
under the corresponding section of the Disclosure Schedules, the Company hereby
represents and warrants to, and as applicable covenants with, Investor as of
each Closing as follows:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in Section 4.1(a) to the Disclosure Schedules. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary, and all of such directly or indirectly owned capital stock or
other equity interests are owned free and clear of any Liens. All the issued and
outstanding shares of capital stock of each Subsidiary are duly authorized,
validly issued, fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

(b) Organization and Qualification. Each of the Company and each Subsidiary is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in material violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary action
on the part of the Company and no further consent or action is required by the
Company other than the filing of the Certificate of Designations. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by the
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of the Company, enforceable against the Company
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and general principles of equity.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, by-laws or other
organizational or charter documents.

(d) No Conflicts. Except as set forth in Section 4.1(d) of the Disclosure
Schedules, the execution, delivery and performance of the Transaction Documents
by the Company, the issuance and sale of the Securities and the consummation by
the Company of the other transactions contemplated thereby do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a material default (or
an event that with notice or lapse of time or both would become a default)
under, result in the creation of any material Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
material understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
material property or asset of the Company or a Subsidiary is bound or affected,
or (iv) conflict with or violate the terms of any Material Agreement by which
the Company or any Subsidiary is bound or to which any property or asset of the
Company or any Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect, or (v) violate in any material respect any
state or federal law, rule, regulation or ordinance or any judgment, order or
decree of any state or federal court or governmental or administrative authority
to which any Lending Stockholder is subject, including without limitation
Section 5 of the Securities Act of 1933, as amended, and other federal and state
securities laws and regulations.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations and required
federal and state securities filings, each of which has been, or (if not yet
required to be filed) shall be, timely filed.

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and non-assessable, free and clear
of all Liens. The Company has reserved, and will reserve at all times until the
later of (i) the Termination Date, or (ii) the date that no shares of Preferred
Stock remain outstanding, from its duly authorized capital stock, a number of
shares of Common Stock and Preferred Stock for issuance of the Securities at
least equal to the number of Securities which could be issued pursuant to the
terms of the Transaction Documents based on the then-anticipated Conversion
Price (as defined in the Certificate of Designations) of the Preferred Shares.

(g) Capitalization. The capitalization of the Company is as described on Section
4.1(g) to the Disclosure Schedules. Except as set forth on Section 4.1(g) to the
Disclosure Schedules, no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
transactions contemplated by the Transaction Documents. Except (i) as a result
of the purchase and sale of the Securities, (ii) as described in the Company’s
SEC Reports, or (iii) as set forth in Section 4.1(g) to the Disclosure
Schedules, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or securities convertible into or exercisable for shares of Common
Stock. The issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange, or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and non-assessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the shares of the Securities. Except as set forth on Section 4.1(g) to
the Disclosure Schedules, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the knowledge of the Company,
between or among any of the Company’s stockholders.

(h) SEC Reports; Financial Statements. The Company has filed all required SEC
Reports for the two years preceding the Effective Date (or such shorter period
as the Company was required by law to file such SEC Reports). As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Act and the Exchange Act and the rules and regulations of
the SEC promulgated thereunder, as applicable, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Reports complied in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing, except to the extent any such SEC Report has been
amended by the Company subsequent to its initial filing. Such financial
statements have been prepared in accordance with GAAP, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

(i) Material Changes. Since the date of the latest audited or unaudited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports or as set forth in Section 4.1(i) to the Disclosure
Schedules, (i) there has been no event, occurrence or development that has had a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company equity incentive plans or
non-plan grants of equity securities approved by the Board of Directors of the
Company. The Company does not have pending before the SEC any request for
confidential treatment of information.

(j) Litigation. To the knowledge of the Company, except as set forth in the SEC
Reports or as otherwise publicly disclosed by Company, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”), which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities, or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor to the knowledge of
the Company any director or officer thereof, is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Act.

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim which remains outstanding that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in the case of (i), (ii) or
(iii) as would not be reasonably likely to have a Material Adverse Effect.

(m) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not, individually or in the aggregate, be
reasonably likely to result in a Material Adverse Effect (“Material Permits”),
and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(n) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and each Subsidiary and Liens for the payment of federal, state or other
taxes, the payment of which is neither delinquent nor subject to penalties. Any
real property and facilities held under lease by the Company and each Subsidiary
are held by them under valid, subsisting and enforceable leases of which the
Company and each Subsidiary are in compliance.

(o) Patents and Trademarks. To the knowledge of the Company, except as set forth
in the SEC Reports, the Company and each Subsidiary have, or have rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights that are
necessary or material for use in connection with their respective businesses as
described in the SEC Reports where the failure to so would be reasonably likely
to have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.

(p) Insurance. The Company and each Subsidiary are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
each Subsidiary are engaged, including but not limited to directors and officers
insurance coverage at least equal to the Maximum Placement. To the best of
Company’s knowledge, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

(q) Transactions With Affiliates and Employees. To the knowledge of the Company,
except as set forth in the SEC Reports, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of
$120,000.00 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
equity incentive plan of the Company.

(r) Sarbanes-Oxley; Internal Accounting Controls. To the knowledge of the
Company, except as set forth in the SEC Reports, the Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the date prior to the filing date of the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers, based on their
evaluations as of the Evaluation Date, about (i) the effectiveness of the
Company’s disclosure controls and procedures and (ii) changes in internal
control over financial reporting that occurred during the most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls or, to the Company’s knowledge, in other factors that could
materially affect the Company’s internal controls.

(s) Certain Fees. To the knowledge of the Company, except for the payment of the
Commitment Fee, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement. Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees that may be due in connection with the transactions
contemplated by this Agreement or the other Transaction Documents.

(t) Private Placement. Assuming the accuracy of Investor representations and
warranties set forth in Section 4.2, no registration under the Act is required
for the offer and sale of the Securities by the Company to Investor as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of any Trading Market.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

(v) Registration Rights. Except as set forth in the SEC Reports, no Person has
any right to cause the Company to effect the registration under the Act of any
securities of the Company.

(w) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration. Except as disclosed in the SEC Reports, the Company has not,
in the 12 months preceding the Effective Date, received notice from any Trading
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as disclosed in the SEC Reports, the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

(x) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to
Investor as a result of Investor and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation the Company’s issuance of the Securities and Investor’s ownership of
the Securities.

(y) Disclosure. Except with respect to the information that will be, and to the
extent that it actually is timely publicly disclosed by the Company pursuant to
Section 2.2(b)(i)(E) hereof or otherwise, the Company confirms that, neither the
Company nor any other Person acting on its behalf has provided Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information concerning the Company, including without
limitation this Agreement and the Exhibits and Schedules hereto. The Company
understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to Investor regarding the Company, its business
and the transactions contemplated hereby, including the Disclosure Schedules to
this Agreement, furnished by or on behalf of the Company with respect to the
representations and warranties made herein are true and correct in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

(z) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Act in a
manner which would require the registration under the Act of the sale of the
Securities to Investor as contemplated hereby, or which could violate any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Trading Market.

(aa) Financial Condition. To the knowledge of the Company, except as set forth
in the SEC Reports, based on the financial condition of the Company as of the
date of the Commitment Closing: (i) the fair saleable market value of the
Company’s assets exceeds the amount that will be required to be paid on or in
respect of the Company’s existing debts and other liabilities (including known
contingent liabilities) as they mature; (ii) taking into account the expected
proceeds from the sale of Securities hereunder, the Company’s assets do not
constitute unreasonably small capital to carry on its business for the current
fiscal year as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, and projected capital requirements and
capital availability thereof; and (iii) taking into account the expected
proceeds from the sale of Securities hereunder, the current cash flow of the
Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Commitment Closing. The SEC Reports set forth, as of the respective dates
thereof, all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.
Neither the Company nor any Subsidiary is in material default with respect to
any Indebtedness.

(bb) Tax Status. Except as set forth in the SEC Reports or in Section 4.1(bb) of
the Disclosure Schedules, the Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply; there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim; the Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax; and none of the
Company’s tax returns is presently being audited by any taxing authority.

(cc) No General Solicitation or Advertising. Neither the Company nor, to the
knowledge of the Company, any of its directors or officers (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of the Securities,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Securities under the Act or made any “directed selling efforts” as defined in
Rule 902 of Regulation S.

(dd) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(ee) Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that Investor is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities. The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.

(ff) Accountants. The Company’s accountants are set forth in the SEC Reports. To
the Company’s knowledge, such accountants are an independent registered public
accounting firm as required by the Act.

(gg) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the accountants and lawyers formerly or presently employed by the
Company, and upon closing of the First Tranche the Company will be current with
respect to any fees owed to its accountants.

(hh) Stock Loan Agreements; Borrowed Shares. No Lending Stockholder or any
Affiliate of any Lending Stockholder has been, or will be, compensated by the
Company, or to the Company’s knowledge any Person, in any manner, directly or
indirectly, for entering into a Stock Loan Agreement except as expressly set
forth therein. The execution, delivery and performance of the Stock Loan
Agreements, the consummation the transactions contemplated by the Stock Loan
Agreements, the borrowing and receipt of the Borrowed Shares, and any subsequent
sale of any Borrowed Shares as permitted by the Stock Loan Agreements do not and
will not conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company, or to the Company’s knowledge any
Lending Stockholder or other Person, is subject, including without limitation
Section 5 of the Act and other federal and state securities laws and
regulations. The Borrowed Shares are freely tradable, and may be resold by
Investor without restriction.

(ii) Securities Laws Compliance. No representation or warranty or other
statement made by Company, or to Company’s knowledge the Lending Stockholders,
in the Transaction Documents contains any untrue statement or omits to state a
material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading. The Company is not aware of any facts or
circumstances that would cause the transactions contemplated by the Transaction
Documents, when consummated, to violate Section 5 of the Act or other federal or
state securities laws or regulations.

(jj) Limitation. The aggregate amount of Borrowed Shares under any and all Stock
Loan Agreements, together with all other shares of Common Stock then
beneficially owned or controlled by Investor and its Affiliates, shall not
exceed 9.99% of the total outstanding Common Stock.

(kk) Disclosure. No information contained in the Disclosure Schedules
constitutes material non-public information. There is no adverse material
information regarding the Company that has not been publicly disclosed prior to
the Effective Date. There has been no event that has caused, or is likely to
cause, a Material Adverse Effect.

4.2 Representations and Warranties of Investor. Investor hereby represents and
warrants as of the Effective Date as follows:

(a) Organization; Authority. Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Investor. Each Transaction
Document to which it is a party has been (or will be) duly executed by Investor,
and when delivered by Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Investor, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Investor Status. At the time Investor was offered the Securities, it was,
and at the Effective Date it is, an “accredited investor” as defined in Rule
501(a) under the Act.

(c) Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(d) General Solicitation. Investor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e) Acquisition for Investment Purposes.  Investor is acquiring its interest in
the Debentures and Preferred Shares for its own account, and not as a nominee
for any Person other than Investor and its Affiliates; provided, however, that
the disposition of its property shall at all times be within its control.

(f) Transactions in Company Securities. As of the time immediately prior to
execution of this Agreement, Investor (i) has not engaged in any short sales of
the Common Stock, and (ii) does not hold any open short position in the Common
Stock.

The Company acknowledges and agrees that Investor does not make or has not made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.2.

ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES

5.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
(i) pursuant to an effective Registration Statement or Rule 144, (ii) to the
Company, (iii) to an Affiliate of Investor, or (iv) in connection with a pledge
as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Act.

(b) Investor agrees to the imprinting, so long as is required by this
Section 5.1, of the following legend, or substantially similar legend, on any
certificate evidencing Securities:

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.

The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, if any, subject to receipt of
undertakings in reasonable and customarily acceptable form regarding Investor’s
compliance, in connection with any sale of the Securities, with (i) the manner
of sale provisions set forth in the Prospectus and (ii) the prospectus delivery
requirements of the Securities Act, or when any Common Shares are eligible for
sale under Rule 144, or when any Common Shares are eligible for sale under
Rule 144. Company further acknowledges and agrees that Investor may from time to
time pledge pursuant to a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Investor may transfer
pledged or secured Securities to the pledgees or secured parties. Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
Investor’s reasonable expense, the Company will execute and deliver such
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.

5.2 Furnishing of Information. As long as Investor owns Securities, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act. Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
Person to sell such Securities without registration under the Act within the
limitation of the exemptions provided by Rule 144.

5.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Act) that would be integrated with the offer or sale of the Securities in
a manner that would require the registration under the Act of the sale of the
Securities to Investor or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

5.4 Securities Laws Disclosure; Publicity. The Company shall, before giving any
Tranche Notice, timely file a Current Report on Form 8-K and issue a press
release, in each case reasonably acceptable to Investor, disclosing the material
terms of the transactions contemplated hereby. The Company and Investor shall
consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and neither the Company nor Investor shall
issue any such press release or otherwise make any such public statement without
the prior consent of the Company, with respect to any such press release of
Investor, or without the prior consent of Investor, with respect to any such
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by law or Trading Market
regulations, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of Investor, or include the name of Investor in any filing with the SEC or any
regulatory agency or Trading Market, without the prior written consent of
Investor, except (i) as required by federal securities law in connection with
any registration statement under which the Common Shares are registered, and
(ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide Investor with prior notice
of such disclosure permitted under subclause (i) or (ii).

5.5 Shareholders Rights Plan. No claim will be made or enforced by the Company
or, to the knowledge of the Company, any other Person that Investor is an
“Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

5.6 No Non-Public Information. The Company represents and warrants that neither
it nor any Person acting on its behalf has, and covenants and agrees that
neither it nor any other Person acting on its behalf will, provide Investor or
its agents or counsel with any information that the Company believes or
reasonably should believe constitutes material non-public information. On and
after the Effective Date, neither Investor nor any Affiliate Investor shall have
any duty of trust or confidence that is owed, directly, indirectly or
derivatively, to the Company or the shareholders of the Company, or to any other
Person who is the source of material non-public information regarding the
Company. The Company understands and confirms that Investor shall be relying on
the foregoing representations in entering into this Agreement and effecting
transactions in securities of the Company.

5.7 Reimbursement. If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any stockholder), solely as a result of Investor’s acquisition of the
Securities under this Agreement, the Company will reimburse Investor for its
reasonable legal and other expenses (including the cost of any investigation
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred, or will assume the defense of Investor
in such matter. The reimbursement obligations of the Company under this
paragraph shall be in addition to any liability which the Company may otherwise
have, shall extend upon the same terms and conditions to any Affiliates of
Investor who are actually named in such action, proceeding or investigation, and
partners, directors, agents, employees and controlling persons (if any), as the
case may be, of Investor and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, Investor and any such Affiliate and any such
Person. The Company also agrees that neither Investor nor any such Affiliates,
partners, directors, agents, employees or controlling persons shall have any
liability to the Company or any Person asserting claims on behalf of or in right
of the Company solely as a result of acquiring the Securities under this
Agreement.

5.8 Indemnification of Investor.

(a) Subject to the provisions of this section, the Company will indemnify and
hold Investor, its Affiliates and attorneys, and each of their directors,
officers, shareholders, partners, employees, agents, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, the “Investor Parties” and each an “Investor
Party”), harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents, (b) any action instituted
against any Investor Party, or any of them or their respective Affiliates, by
any stockholder of the Company who is not an Affiliate of an Investor Party,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of Investor’s
representation, warranties or covenants under the Transaction Documents or any
agreements or understandings Investor may have with any such stockholder or any
violations by Investor of state or federal securities laws or any conduct by
Investor which constitutes fraud, gross negligence, willful misconduct or
malfeasance), (c) any untrue statement or alleged untrue statement of a material
fact contained in a Registration Statement (or in a Registration Statement as
amended by any post-effective amendment thereof by the Company) or arising out
of or based upon any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and/or (d) any untrue statement or alleged untrue statement of a
material fact included in any Prospectus (or any amendments or supplements to
any Prospectus ), in any free writing prospectus, in any “issuer information”
(as defined in Rule 433 under the Act) of the Company, or in any Prospectus
together with any combination of one or more of the free writing prospectuses,
if any, or arising out of or based upon any omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that Company shall not be obligated to indemnify any Investor Party for
any Losses finally adjudicated to be caused solely by a false statement of
material fact contained within written information provided by such Investor
Party expressly for the purpose of including it in the applicable Registration
Statement.

(b) If any action shall be brought against an Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. The Investor
Parties shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor Parties except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of the
Company and the position of the Investor Parties such that it would be
inappropriate for one counsel to represent the Company and the Investor Parties.
The Company will not be liable to the Investor Parties under this Agreement (i)
for any settlement by an Investor Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (ii) to
the extent, but only to the extent that a loss, claim, damage or liability is
either attributable to Investor’s breach of any of the representations,
warranties, covenants or agreements made by Investor in this Agreement or in the
other Transaction Documents.

5.9 Reservation of Securities. The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.

5.10 Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Preferred Shares, Conversion Shares or Borrowed Shares, neither
Investor nor any Affiliate will: (i) vote any shares of Common Stock owned or
controlled by it, solicit any proxies, or seek to advise or influence any Person
with respect to any voting securities of the Company; (ii) engage or participate
in any actions, plans or proposals which relate to or would result in
(a) acquiring additional securities of the Company, alone or together with any
other Person, which would result in beneficially owning or controlling more than
9.99% of the total outstanding Common Stock or other voting securities of the
Company, (b) an extraordinary corporate transaction, such as a merger,
reorganization or liquidation, involving Company or any of its subsidiaries,
(c) a sale or transfer of a material amount of assets of the Company or any of
its subsidiaries, (d) any change in the present board of directors or management
of the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any Person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Company or its directors, officers,
employees, agents or representatives to amend or waive any provision of this
Section 5.10.

5.11 Non-Circumvention. The Company hereby covenants and agrees that it will
not, by amendment of its certificate or articles of incorporation, bylaws or
similar organizational documents, or through any reorganization, transfer of
assets, consolidation, merger, scheme of arrangement, dissolution, issue or sale
of securities, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement or the Preferred
Shares, and will at all times in good faith carry out all the provisions of this
Agreement and take all action as may be required to protect the rights of
Investor. Without limiting the generality of the foregoing, the Company
(i) shall not increase the par value of any shares of Common Stock receivable
upon conversion of the Preferred Shares above the Conversion Price (as defined
in the Certificate of Designations) then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares of Common Stock upon
conversion of the Preferred Shares, and (iii) shall, so long as any Preferred
Shares are outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the conversion of the Preferred Shares, 110% of the number
of shares of Common Stock as shall from time to time be necessary to effect the
conversion of all Preferred Shares then outstanding.

5.12 Insufficient Authorized Shares. If at any time that any Preferred Shares
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock (an “Authorized Share Failure”) to satisfy
its obligation to reserve for issuance upon conversion of the Preferred Shares
at least a number of shares of Common Stock equal to 110% of the number of
shares of Common Stock as shall from time to time be necessary to effect the
conversion in full of any outstanding Preferred Shares (the “Required Reserve
Amount”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the portion of
Preferred Shares then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than 90 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

5.13 Limited Standstill. The Company will deliver to Investor on or before each
Tranche Closing Date, and will honor and enforce, and will take reasonable
actions to assist Investor in enforcing, the provisions of, the Lock-Up
Agreements with the Company’s officers, directors, and beneficial owners of
5,000,000 or more shares of the Common Stock.

ARTICLE 6
MISCELLANEOUS

6.1 Fees and Expenses. Company will pay the fees for counsel for Investor in the
amount of $50,000.00. Each party shall otherwise be responsible for and pay the
fees and expenses of its own advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. The Company acknowledges and agrees that Luce Forward Hamilton &
Scripps LLP solely represents Investor in connection with this Agreement, and
does not represent the Company or its interests in connection with the
Transaction Documents or the transactions contemplated thereby. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities, if any.

6.2 Notices. Unless a different time of day or method of delivery is set forth
in the Transaction Documents, any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile or
electronic mail prior to 5:30 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:30 p.m. Eastern time or on a day that is not a Trading
Day, (c) 3 Trading Days following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. All notices shall be sent
to the addresses set forth on the schedule attached to the signature page
hereof.

6.3 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

6.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed. Investor may assign any or all of its rights
under this Agreement to any Affiliate or to any Person to whom Investor assigns
or transfers any Securities; provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the Investor.

6.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 0.

6.7 Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the laws of the State
of Nevada, without regard to the principles of conflicts of law that would
require or permit the application of the laws of any other jurisdiction. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses reasonably incurred in connection
with the investigation, preparation and prosecution of such action or
proceeding.

6.8 Survival. The representations, warranties and covenants contained herein
shall survive the Closing and the delivery and exercise of the Securities, until
all shares of Preferred Stock issued to Investor or any Affiliate have been
converted or redeemed, whichever occurs first.

6.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.11 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

6.12 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

6.13 Payment Set Aside. To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

6.14 Time of the Essence. Time is of the essence with respect to all provisions
of this Agreement that specify a time for performance.

6.15 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

6.16 Entire Agreement. This Agreement, together with the exhibits hereto,
contains the entire agreement and understanding of the parties, and supersedes
all prior and contemporaneous agreements, term sheets, letters, discussions,
communications and understandings, both oral and written, which the parties
acknowledge have been merged into this Agreement. No party, representative,
attorney or agent has relied upon any collateral contract, agreement, assurance,
promise, understanding or representation not expressly set forth hereinabove.
The parties hereby expressly waive all rights and remedies, at law and in
equity, directly or indirectly arising out of or relating to, or which may arise
as a result of, any Person’s reliance on any such assurance.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

GETFUGU, INC.

      By:  
/s/ Carl Freer
   
 
   
Carl Freer
President

HUTTON INTERNATIONAL INVESTMENTS, LTD.

      By:  
/s/ Wan-Chun Huang
   
 
   
Wan-Chun Huang
Managing Director

Addresses for Notice

To Company:

GetFugu, Inc.
8560 W. Sunset Boulevard, 7th Floor
West Hollywood, California 90069
Attention: Carl Freer, President
Fax No.: (310) 289-9016
Email:

with copies to:

Reed Smith LLP
355 South Grand Avenue, Suite 2900
Los Angeles, CA 90071
Attention: Allen Z. Sussman, Esq.
Fax No.: (213) 457-8080
Email:

To Investor:

Hutton International Investments, Ltd.
Shin Kong Manhattan Building
14F, No. 8, Section 5, Xinyi Road
Taipei 11049, Taiwan
Attention: Wan-Chun Huang, Managing Director
Fax No.: +886 2 8758 2333
Email:

with a copy to:

Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, California 90017
Attention: John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email:

Exhibit A

Debenture

Debenture No. [ ] $[      ],000,000.00

GetFugu, Inc.
10% Convertible Redeemable Subordinated Debenture
Due [__________], 20[__]

      Registered Debentureholder:  
Hutton International Investments, Ltd.
a Bermuda exempted company

GetFugu, Inc., a Nevada corporation (the “Company”), for value received, hereby
promises to pay to the registered holder hereof (the “Debentureholder”), the
principal sum stated above on [      ], 20[      ], upon presentation and
surrender of this Debenture at the principal corporate office of the Company, or
at such other place as the Debentureholder may designate, in such coin or
currency of the United States of America as at the time of payment shall be
legal tender for the payment of public and private debts.

Interest will accrue on a daily basis on the outstanding principal amount of
this Debenture from and including the date hereof at the rate equal to 10.0% per
annum, for the actual number of days elapsed, and shall be payable at the time
payment of the entire principal sum has been made or duly provided for.

1. General.

a. No Registration.

The Debentureholder understands that: (i) this Debenture has not been registered
under the Securities Act of 1933, as amended (the “Act”), or any other federal
or state law governing the issuance or transfer of securities (which are herein
collectively called the “securities laws”), (ii) the securities laws impose
substantial restrictions upon the transfer of any interest in this Debenture,
and (iii) the Company is not obligated to register this Debenture or the
securities acquired upon conversion of this Debenture under the securities laws
or otherwise take any action to facilitate or make possible any transfer of any
interest in this Debenture.

b. Mutilated, Destroyed, Lost and Stolen Debentures.

If (i) any mutilated Debenture is surrendered to the Company or the Company
receives evidence to its satisfaction of the destruction, loss or theft of any
Debenture, and (ii) there is delivered to the Company such security or indemnity
as may be required by the Company to save the Company harmless, then the Company
shall execute and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Debenture, a new Debenture of like tenor and principal
amount, bearing a number not contemporaneously outstanding.

Every new Debenture issued pursuant to this Section 1(b) in lieu of any
destroyed, lost or stolen Debenture shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Debenture shall be at any time enforceable by anyone, and shall be
entitled to all the benefits hereof equally and proportionately with any and all
other Debentures duly issued.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Debentures.

c. Payment of Interest; Interest Rights Preserved.

Interest on this Debenture which is payable, and is punctually paid or duly
provided for, on any interest payment date shall be paid to the person in whose
name this Debenture (or one or more predecessor Debentures) is registered at the
close of business on the business day immediately prior to such payment date.

Each Debenture delivered for transfer or in exchange for or in lieu of any other
Debenture shall carry the rights to interest accrued and unpaid, and to accrue,
which were carried by such other Debenture.

d. Persons Deemed Owners.

The Company, and any agent of the Company, may treat the person in whose name
this Debenture is registered as the owner of this Debenture for the purpose of
receiving payment of principal and, subject to Section 1(c), interest on this
Debenture and for all other purposes whatsoever, whether or not this Debenture
be overdue, and neither the Company nor any agent of the Company shall be
affected by notice to the contrary.

e. Cancellation.

This Debenture when surrendered for payment, redemption, transfer, exchange or
conversion shall be delivered to the Debenture registrar for cancellation. The
Company may at any time deliver to the Debenture registrar for cancellation any
Debentures previously authenticated and delivered hereunder which the Company
may have acquired in any manner whatsoever, and all Debentures so delivered
shall be promptly cancelled by the Debenture registrar. No Debentures shall be
issued in lieu of or in exchange for any Debentures cancelled as provided in
this Section 1(e), except as expressly permitted. All cancelled Debentures held
by the Debenture registrar shall be disposed of as directed by the Company.

2. Conversion.

a. (1) Automatic Conversion to Preferred Stock.

Immediately upon the earlier of (i) the reincorporation of the Company from
Nevada to Delaware, or (ii) the authorization of any class of preferred stock of
the Company, the entire face amount of this Debenture shall automatically
convert into fully paid and nonassessable shares of Series A Preferred Stock of
the Company, $0.0001 par value per share (“Preferred Stock”), in accordance with
a Certificate of Designations in a form mutually agreed between the Company and
the Debentureholder prior to the issuance of this Debenture. The number of
shares of Preferred Stock issuable upon any conversion of this Debenture at any
given time shall be determined by dividing the principal amount of this
Debenture, together with any accrued but unpaid interest, by $10,000.00.

The Debentureholder, by purchasing this Debenture, understands that the
Preferred Stock to be issued pursuant to the conversion rights granted hereunder
has not been registered under the Act, nor is it the intent of the Company to so
register said Preferred Stock and that, to the extent required by applicable
law, the certificates evidencing said Preferred Stock shall bear a legend
indicating that said shares are “restricted securities” within the meaning of
Rule 144 under the Act.

The Debentureholder further understands that unless said Preferred Stock is
registered under the Act, the Act may be construed to prohibit any public sale
or transfer of any of the Preferred Stock unless such public sale or transfer is
effected in compliance with all applicable laws.

(2) Rights of Conversion to Common Stock.

At any time after the six-month anniversary of the issuance date of this
Debenture, unless this Debenture has been earlier converted into Preferred Stock
pursuant to Section 2(a)(1), the Debentureholder shall have a right of
conversion of the face amount of this Debenture, together with any accrued by
unpaid interest, into fully paid and nonassessable shares of common stock of the
Company, $0.001 par value per share (“Common Stock”).

The basis for such conversion is, for convenience, herein expressed in terms of
a dollar conversion price (the “Conversion Price”) per share. The number of
shares issuable upon any conversion of this Debenture at any given time shall be
determined by dividing the principal amount, together with any accrued but
unpaid interest, to be converted at the given time by the Conversion Price then
in effect.

The Debentureholder, by purchasing this Debenture, understands that the Common
Stock to be issued pursuant to the conversion rights granted hereunder has not
been registered under the Act, nor is it the intent of the Company to so
register said Common Stock and that, to the extent required by applicable law,
the certificates evidencing said Common Stock shall bear a legend indicating
that said shares are “restricted securities” within the meaning of Rule 144
under the Act.

The Debentureholder further understands that unless said Common Stock is
registered under the Act, the Act may be construed to prohibit any public sale
or transfer of any of the Common Stock unless such public sale or transfer is
effected in compliance with all applicable laws.

b. Method of Exercise.

In order to exercise such conversion privilege, the Debentureholder of this
Debenture shall present and surrender this Debenture during usual business hours
at the principal corporate office of the Company and shall deliver a written
notice of the election of the Debentureholder to convert this Debenture or any
portion thereof specified in such notice. The certificate or certificates for
Common Stock which shall be issuable on such conversion shall be issued in the
name of the registered Debentureholder hereof.

This Debenture when surrendered for conversion shall be endorsed in such manner,
or accompanied by such instruments of transfer, as the Company may prescribe.
The conversion shall be deemed to have been effected on the date (the
“conversion date”) on which this Debenture shall have been surrendered and such
notice, and any required instruments of transfer received as aforesaid, and the
person or persons in whose name or names any certificate or certificates for
Common Stock shall be issuable on such conversion shall be deemed to have become
on the conversion date the Debentureholder or Debentureholders of record of the
Common Stock represented thereby.

As promptly as practicable after the presentation and surrender for conversion,
as herein provided, of this Debenture, the Company shall issue and deliver at
such office to or upon the written order of the Debentureholder, a certificate
or certificates for the number of full shares of Common Stock issuable upon such
conversion. No fractional shares, or scrip representing fractional shares, shall
be issued upon any conversion, but in lieu thereof the Company shall pay in cash
the fair value of such fractional shares as of the conversion date. In case this
Debenture shall be surrendered for conversion of only a part of the principal
amount of this Debenture, the Company shall deliver at such office or agency, to
or upon the written order of the Debentureholder hereof, a Debenture for the
principal amount which is not being converted. The issuance of certificates for
Common Stock issuable upon the conversion of this Debenture shall be made
without charge to the converting Debentureholder for any tax in respect of the
issue thereof. The Company shall not, however, be required to pay any tax which
may be payable with respect to the transfer involved, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
requesting the issue thereof shall have paid to the Company the amount of such
tax or has established to the satisfaction of the Company that such tax has been
paid.

c. Accrued Interest and Dividends.

Upon conversion of this Debenture into shares of Common Stock pursuant hereto,
the Company shall pay accrued interest on this Debenture to but excluding the
conversion date. Upon any conversion, whether voluntary or after call for
redemption, only those dividends shall be payable on shares of Common Stock
issued upon such conversion as may be declared and made payable to holders of
record of Common Stock on or after such conversion date.

d. Redemption.

In the event this Debenture shall be called for redemption, the right to convert
this Debenture (but only to the extent of such redemption) pursuant hereto shall
terminate at the close of business on the third business day prior to the date
fixed for redemption of this Debenture, provided that if the Company shall
default in the payment of the redemption price and such default shall continue
for a period of 30 days, then such right to convert will revive and continue in
full force and effect until and unless a new date for redemption of this
Debenture shall be established as prescribed in Section 6 or a new notice of
redemption shall be given as prescribed in Section 6 (in which event the right
to convert shall terminate, subject to this provision, on the third business day
prior to the new date so set for redemption).

e. Common Stock Conversion.

(1) Initial Conversion Price.

Until and unless it shall be changed in accordance with a subsequent provision
in this Section 2(e), the Conversion Price for the Common Stock shall be a price
per share (A) mutually agreed by the parties, or (B) if a price is not mutually
agreed, equal to the Closing Bid Price of a share of Common Stock on the Trading
Day immediately preceding the date of the Tranche Notice pursuant to which the
applicable Preferred Stock or Debenture that converted into such Common Stock
was originally issued.

(2) Definitions.

The following terms shall have the meaning given in this Section 2(e)(2)
whenever used in this Debenture.

“Adjustment Fraction:” The Adjustment Fraction applicable with respect to any
Stock Dividend or Reverse Stock Split shall have (i) a numerator equal to the
number of shares of Common Stock outstanding immediately prior to the effective
time of such Stock Dividend or Reverse Stock Split and (ii) a denominator equal
to the number of shares of Common Stock outstanding immediately after giving
effect to such Stock Dividend or Reverse Stock Split.

“Reverse Stock Split:” Any of the following occurrences shall be deemed to be a
“Reverse Stock Split”: (i) any amendment to the Company’s Certificate or
Articles of Incorporation which shall have the effect of reducing the number of
shares of Common Stock held by every holder of the Common Stock by the same
proportion without providing for any distribution of anything of value to such
holders in exchange for the shares lost by reason of such occurrence and
(ii) any other occurrence which shall be similar in its substantive effect to
the occurrence specified in clause (i) above.

Stock Dividend:” Any of the following occurrences shall be deemed to be a “Stock
Dividend”: (i) any distribution of shares of Common Stock pro rata to the
holders of outstanding Common Stock in order to effect a stock dividend or stock
split, (ii) any stock split or other subdivision of the Common Stock effected by
means of an amendment to the Company’s Certificate or Articles of Incorporation
or otherwise, or (iii) any other occurrence which (A) shall have the effect of
increasing by the same proportion the number of shares of Common Stock held by
every holder of Common Stock issued in connection with such occurrence or
(B) shall otherwise be similar in substantive effect to any of the occurrences
specified in clause (i) or clause (ii) above.

(3) Conversion Price Adjustment.

Immediately after the effective time for any Stock Dividend or Reverse Stock
Split, the Conversion Price shall change to the product derived by multiplying
(i) the Conversion Price in effect immediately prior to such effective time by
(ii) the Adjustment Fraction applicable with respect to such Stock Dividend or
Reverse Stock Split.

f. Fundamental Change.

(1) Definition.

For purposes of this Debenture, a “Fundamental Change” shall be deemed to have
occurred if there shall be: (i) any consolidation to which the Company shall be
a party, (ii) any merger in which the Company shall not survive, (iii) any
merger in which the Common Stock outstanding immediately prior to such merger
shall be exchanged for or converted into any cash, securities or other property,
(iv) any complete liquidation of the Company or (v) any partial liquidation of
the Company for which the approval of the holders of Common Stock is required or
which is involuntary.

(2) Conditional Conversion Election.

In connection with any Fundamental Change, other than a merger of the Company
for the purpose of reincorporation in another jurisdiction without a material
change in stock ownership, the Debentureholder shall have the right at any time
before such event shall actually occur to make a conditional election (i) to
convert all or such portion of this Debenture as the Debentureholder shall
desire into Common Stock if such event shall actually be consummated and to
participate in such event as if the Debentureholder had held such Common Stock
on the date as of which the holders of Common Stock entitled to participate in
such event shall be selected but (ii) not to convert this Debenture if such
event shall not be consummated. This Debenture converted pursuant to any
conditional election made pursuant to rights granted in this Section 2(f)(2)
shall be deemed to have been converted on the record date (or if there be no
record date, the point in time) used to determine the holders of Common Stock
entitled to participate in the Fundamental Change or other event giving rise to
such conditional election.

(3) Fundamental Change Adjustment.

As a condition to the consummation of any Fundamental Change, lawful and
adequate provision shall be made whereby the Debentureholder, if such
Debentureholder shall not make a conditional conversion election pursuant to
Section 2(f)(2), will immediately after the consummation of such Fundamental
Change have the right to convert this Debenture into such shares of stock,
securities or assets which such Debentureholder could have received in such
Fundamental Change if such Debentureholder had made a conditional conversion of
this Debenture pursuant to Section 2(f)(2). In each such case appropriate
provision will be made with respect to such Debentureholder’s rights and
interests to the end that the provisions of Section 2 shall thereafter be
applicable in relation to any shares of stock, securities or assets thereafter
deliverable upon the conversion of this Debenture to provide such
Debentureholder with protections after such Fundamental Change substantially
equivalent to the protections provided by Section 2 prior to such Fundamental
Change.

g. Purchase Rights.

If at any time the Company grants, issues or sells any options, convertible
securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of Common Stock (the “Purchase Rights”), then the
holder of this Debenture shall be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Debentureholder
could have acquired if the Debentureholder had held the number of shares of
Common Stock acquirable upon conversion of this Debenture immediately before the
date on which a record shall be taken for the grant, issuance or sale of such
Purchase Rights or, if no such record shall be taken, the date as of which the
record holders of Common Stock shall be determined for the grant, issue or sale
of such Purchase Rights.

h. Distribution Rights.

If at any time the Company makes any distribution pro rata to the record holders
of Common Stock in property other than cash (“Distribution Rights”), then the
holder of this Debenture shall be entitled to acquire, upon the terms applicable
to such Distribution Rights, the aggregate Distribution Rights which the
Debentureholder could have acquired if the Debentureholder had held the number
of shares of Common Stock acquirable upon conversion of this Debenture
immediately before the date on which a record shall be taken for the grant,
issuance or sale of such Distribution Rights, or, if no such record shall be
taken, the date as of which the record holders of Common Stock shall be
determined for the grant, issue or sale of such Distribution Rights.

i. Adjustment.

In the event that the closing bid price of the Common Stock of the Company on
any of the 10 consecutive trading days immediately following the issuance date
of this Debenture is lower than the Conversion Price, the Conversion Price will
automatically adjust to the lowest bid price during such period.

j. Subsequent Equity Sales.

In addition to any adjustments made above, if the Company at any time while this
Debenture is outstanding, shall sell or grant any option to purchase, or sell or
grant any right to reprice, or otherwise dispose of or issue (or announce any
offer, sale, grant or any option to purchase or other disposition) any Common
Stock or Common Stock equivalents entitling any person to acquire shares of
Common Stock, at an effective price per share less than the then Conversion
Price (such lower price, the “Base Share Price” and such issuances,
collectively, a “Dilutive Issuance”), then the Conversion Price shall be reduced
and only reduced to equal the Base Share Price and the number of shares of
Common Stock issuable hereunder shall be increased such that the aggregate
Conversion Price payable hereunder, after taking into account the decrease in
the Conversion Price, shall be equal to the aggregate Conversion Price prior to
such adjustment. Such adjustment shall be made whenever such Common Stock or
Common Stock equivalents are issued. Notwithstanding the foregoing, no
adjustments shall be made, paid or issued under this Section 2(j) in respect of
an Exempt Issuance (as defined below), subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the issuance date of the
Debenture. If the holder of the Common Stock or Common Stock equivalents so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share which is less than the Conversion Price, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
of the Dilutive Issuance. The Company shall notify the Debentureholder in
writing, no later than the trading day following the issuance of any Common
Stock or Common Stock equivalents subject to this Section 2(j), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”). For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 2(j), upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Debentureholder is entitled to receive a number of shares of Common Stock
based upon the Base Share Price regardless of whether the Debentureholder
accurately refers to the Base Share Price in the Notice of Exercise. An “Exempt
Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers, or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the board of directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the issuance date of this Debenture, provided that such
securities have not been amended since the issuance date of this Debenture to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (except as a result of
anti-dilution provisions therein), and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to an entity (or to the equity holders of an entity) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

k. Notices.

Immediately upon any adjustment of the Conversion Price, the Company shall send
written notice thereof to the holder of this Debenture.

3. Subordination.

a. Extent of Subordination.

The indebtedness evidenced by this Debenture shall be subordinate in right of
payment to any given Senior Obligation (as defined below) in the manner and to
the extent provided (i) in this Section 3 and (ii) in any written commitment
which the Company may at any time make in good faith with respect to the given
Senior Obligation. Without limiting by implication the generality of the
preceding sentence, the Company shall have the right to enter into commitments
with respect to any given Senior Obligation (either at the time such Senior
Obligation shall be incurred or at any time thereafter) which may preclude the
Company from making payments on this Debenture until all amounts on the Senior
Obligation are satisfied or impose other restrictions on the payment of this
Debenture and all other persons interested in this Debenture to the extent
provided in such commitment, provided that such commitment shall be made in good
faith.

b. Senior Obligations.

Any obligation of any kind which the Company may at any time have (including,
but not limited to, any obligation for borrowed money, any contractual
obligation, any guarantee of any kind, and any other contingent obligation)
shall be deemed to be a “Senior Obligation” unless the terms governing such
obligation shall expressly provide that such obligation should not be deemed a
“Senior Obligation” for purposes of this Debenture.

c. Reorganization Distribution.

If there shall be any payment or distribution of assets of the Company of any
kind or character, whether in cash, property or securities, to creditors upon
any total liquidation of the Company, whether voluntary or involuntary, or upon
any liquidation or reorganization of the Company in bankruptcy, insolvency,
receivership or other proceedings, then all amounts due upon all Senior
Obligations owed by the Company shall first be paid in full or payment thereof
duly provided for before the holder of this Debenture shall be entitled to
receive or retain any assets so paid or distributed in respect hereof; and upon
such liquidation or reorganization any payment or distribution of assets of the
Company of any kind or character, whether in cash, property or securities, to
which the holder of this Debenture would be entitled except for these provisions
shall be paid by the Company, or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other person making such payment or distribution,
directly to the holders of Senior Obligations (pro rata on the basis of the
respective amounts of the Senior Obligations held by such holders or their
representatives), until all such Senior Obligations shall be paid in full, in
money or money’s worth, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Obligations, before any payment or
distribution shall be made to the holder of this Debenture. If any holder of any
Senior Obligation receives any payment or distribution which, except for the
provisions of this Section 3(c) would have been payable or deliverable with
respect to this Debenture, the holder of this Debenture shall be subrogated to
the rights of the holder of such Senior Obligation against the Company to the
extent of the amount so paid.

d. Rights Reserved.

The provisions of this Section 3 are for the purpose of defining the relative
rights of the holders of Senior Obligations on the one hand and the holder of
this Debenture on the other hand. Nothing herein shall impair the Company’s
obligation to the holder of this Debenture to pay to such Debentureholder
principal and interest in accordance with the terms of this Debenture. An amount
shall be deemed “past due” for the purpose of this Debenture if it shall not be
paid when its payment would have been due if this Section 3 had not been
applicable. No provision of this Section 3 shall be construed to prevent the
holder of this Debenture from exercising all remedies otherwise available under
the terms of this Debenture or under applicable law upon the occurrence of
Default (including, but not limited to, acceleration of the maturity of
principal owed on this Debenture), no portion of the amounts owed on this
Debenture shall be paid by the Company until and unless such payment shall be
permitted under this Section 3 and any commitment made in accordance with clause
(a) of this Section 3. Nothing in this Section 3 shall prevent conversion at any
time of all or any part of the principal balance of this Debenture into Common
Stock.

4. Remedies.

a. Events of Default.

A “Default” shall be deemed to exist for purposes of this Debenture so long as:

(1) any interest owed shall be past due and shall have been past due for
30 days; or

(2) the principal owed on this Debenture shall be past due; or

(3) the Company shall be in breach of any other covenant, agreement or warranty
of the Company in this Debenture, and such breach shall have continued for at
least 30 days after there has been given to the Chief Financial Officer or
Treasurer of the Company, by the Debentureholder, a written notice specifying
such breach and requiring it to be remedied and stating that such notice is a
“notice of default” hereunder; or

(4) a decree or order by a court having jurisdiction in the premises shall have
been entered adjudicating the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization of the Company under the
Federal Bankruptcy Code or any other similar applicable Federal or state law,
and such decree or order shall have been in effect for a period of 60 days; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of the Company or of any property of the Company or for the winding
up or liquidation of its affairs shall be in effect and shall have been in
effect for a period of 60 days; or

(5) the Company or any subsidiary shall have instituted proceedings to be
adjudicated a voluntary bankrupt, or shall consent to the filing of a bankruptcy
proceeding against it, or shall have filed a petition or answer or consent
seeking reorganization under the Federal Bankruptcy Code or any other applicable
Federal or state law, or shall have consented to the filing of any such
petition, or shall consent to the appointment of a receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of it or of its property, or
shall have made an assignment for the benefit of creditors, or shall have
admitted in writing its inability to pay its debts generally as they become due,
or corporate action shall be taken by the Company or any subsidiary in
furtherance of any of the aforesaid purposes.

A default shall be deemed to exist whenever prescribed by the terms of this
Section 4(a) regardless of whether such Default shall be voluntary or
involuntary or shall result from compliance with any legal requirement or any
other circumstance of any kind.

b. Acceleration of Maturity.

Whenever a Default exists, the Debentureholder may declare the principal of this
Debenture to be due and payable immediately, by a notice in writing to the Chief
Financial Officer or Treasurer of the Company, and upon any such declaration
such principal (subject to the provisions of Section 3) shall become immediately
due and payable.

c. Collection of Indebtedness and Suits for Enforcement.

The Company covenants that if the principal or interest shall become past due,
the Company shall pay interest upon the overdue principal and, to the extent
that payment of such interest shall be legally enforceable, upon overdue
installments of interest, at the rate borne by this Debenture and such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Debentureholder. If the Company fails to pay such amount forthwith upon such
demand, the Debentureholder may institute a judicial proceeding for the
collection of the sums so due and unpaid, and may prosecute such proceeding to
judgment or final decree, and may enforce the same against the Company or any
other obligor upon the Debenture and collect the moneys adjudged or decreed to
be payable in the manner provided by law out of the property of the Company or
any other obligor upon the Debenture, wherever situated.

d. Unconditional Right of Debentureholder to Received Principal and Interest.

Notwithstanding any other provision in this Debenture (with the exception of
Section 3, Subordination), the Debentureholder shall have the right (except as
otherwise provided in Section 3) which is absolute and unconditional to receive
payment of the principal of and, subject to Section 1(c), interest on the stated
maturity (or, in the case of redemption, on the redemption date) and to
institute suit for the enforcement of any such payment, and such right shall not
be impaired without the consent of the Debentureholder.

e. Rights and Remedies Cumulative; Governing Law.

No right or remedy herein conferred upon or reserved to the Debentureholder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment or any other appropriate right or remedy. This Debenture and all
rights hereunder shall be governed by the internal laws, not the laws of
conflicts, of the State of Nevada.

f. Delay or Omission Not Waiver.

No delay or omission of any Debentureholder to exercise any right or remedy
accruing upon any Default shall impair any such right or remedy or constitute a
waiver of any such Default or an acquiescence therein. Every right and remedy
given by this Debenture or by law to the Debentureholder may be exercised from
time to time, and as often as may be deemed expedient, by the Debentureholder.

g. Undertaking for Costs.

The parties to this Debenture agree that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Debenture, any party litigant in such suit of an undertaking to pay the costs of
such suit, and that such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant.

h. Waiver of Stay or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Debenture, and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted, but will suffer and permit the execution of every such
power as though no such law had been enacted.

5. Covenants.

a. Reports.

So long as this Debenture is outstanding, the Company will furnish to the
Debentureholder as soon as practicable after the end of each fiscal year, the
annual report to shareholders of the Company containing the consolidated balance
sheet of the Company as of the close of such fiscal year and corresponding
statements of income and cash flows for the year then ended, such annual report
to include an opinion of the Company’s independent certified public accountants.

b. Reservation of Shares.

The Company agrees to reserve from its authorized and unissued Common Stock,
until this Debenture shall cease to be convertible or shall be fully converted,
shares of Common Stock in a number which at any given time shall be equal to all
of the number of shares which may be issuable on or at the given time by reason
of the conversion of this Debenture.

6. Redemption.

a. Option of Company.

This Debenture may be redeemed prior to maturity, at the option of the Company,
at the principal corporate office of the Company, upon notice referred to below,
at the face amount hereof together with accrued but unpaid interest, together
with an amount equal to the interest that, but for such redemption, would have
accrued and been payable through the fifth anniversary of the issuance date of
this Debenture.

b. Notice of Redemption.

Notice of redemption shall be delivered in person or be given by first-class
mail, postage prepaid, to the Debentureholder at the address appearing in the
records of the Company. All notices of redemption shall state:

(1) the redemption date (which shall not be less than 30 nor more than 90 days
after the date such notice of redemption shall be mailed and which date shall be
deemed the “Redemption Date” for this Debenture),

(2) the redemption price,

(3) if less than the entire principal amount of this Debenture is to be
redeemed, the principal amount of this Debenture to be redeemed,

(4) that on the redemption date the redemption price will become due and payable
upon such Debenture, and that interest thereon shall cease to accrue from and
after said such date, and

(5) that the place where this Debenture is to be surrendered for payment shall
be the principal corporate office of the Company.

c. Debenture Payable on Redemption Date.

If a redemption notice shall be given in accordance with the provisions of
Section 6(b), then on the Payment Date there shall be due and payable and the
Company shall pay (1) all principal owed on this Debenture on the Redemption
Date and (ii) all interest which shall have accrued prior to the Redemption Date
but which shall not have been paid earlier together with an amount equal to the
interest that, but for such redemption, would have accrued and been payable
through the fifth anniversary of the issuance date of this Debenture (except for
interest which the Company shall have ceased to be obliged to pay by virtue of
the conversion of this Debenture). For purposes of this Debenture, the “Payment
Date” shall be the later of the Redemption Date or the time this Debenture shall
be surrendered to the Company. If this Debenture shall not be paid upon the
Payment Date, the principal shall, until paid, bear interest from the Redemption
Date at the rate borne by this Debenture.

In the event of redemption by the Company, the Company hereby retains a right to
offset against the amount to be paid by the Company to the Debentureholder upon
such redemption any amounts owed to the Company by the Debentureholder as of the
Payment Date notwithstanding the manner in which such debt of the
Debentureholder to the Company may have been incurred.

d. Cancellation of Redeemed Debenture.

When and if this Debenture is redeemed and paid under the provisions of this
Section 6(d), this Debenture shall forthwith be cancelled by the Company.

IN WITNESS WHEREOF, GetFugu, Inc. has caused this Debenture to be signed in its
name by the signature of its President and attested by the signature of its
Chief Executive Officer.

GETFUGU, INC.

By:
Carl Freer
President


ATTEST:

By:
Bernard Stolar
Chief Executive Officer


Exhibit B
Certificate of Designations
GETFUGU, INC.
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES A PREFERRED STOCK

The undersigned, Carl Freer and Bernard Stolar, hereby certify that:

1. They are the President and Chief Executive Officer, respectively, of GetFugu,
Inc., a Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 200,000,000 shares of preferred stock,
none of which shares are issued and outstanding.

3. The following resolutions were duly adopted by the Board of Directors:

WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 200,000,000
shares, $0.0001 par value per share (the “Preferred Stock”), issuable from time
to time in one or more series;

WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
Preferred Stock and the number of shares constituting any series and the
designation thereof, of any of them; and

WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of Preferred Stock, which shall consist of up
to 3,000 shares of the Preferred Stock which the Corporation has the authority
to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of Preferred Stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of Preferred
Stock as follows:

TERMS OF PREFERRED STOCK

1. Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as the Corporation’s Series A Preferred Stock (the “Series A
Preferred Stock”) and the number of shares so designated shall be 3,000, which
shall not be subject to increase without any consent of the holders of the
Series A Preferred Stock (each a “Holder” and collectively, the “Holders”) as
required by applicable law. Each share of Series A Preferred Stock shall have a
par value of $0.0001 per share.

2. Ranking and Voting. The Series A Preferred Stock shall, with respect to
rights upon liquidation, winding-up or dissolution, rank:

a. senior to the Corporation’s common stock, par value $0.0001 per share
(“Common Stock”), and any other class or series of Preferred Stock of the
Corporation (collectively, together with any warrants, rights, calls or options
exercisable for or convertible into such Preferred Stock, the “Junior Shares”);
and

b. junior to all existing and future indebtedness of the Corporation.

Except as required by applicable law, the holders of shares of Series A
Preferred Stock will have no right to vote on any matters, questions or
proceedings of this Corporation including, without limitation, the election of
directors.

3. Dividends and Other Distributions. Commencing on the first anniversary of the
date of the issuance of any such shares of Series A Preferred Stock (each
respectively an “Issuance Date”), Holders of Series A Preferred Stock shall be
entitled to receive dividends on each outstanding share of Series A Preferred
Stock (“Dividends”), which shall accrue in shares of Series A Preferred Stock at
a rate equal to 10.0% per annum from the Issuance Date. Accrued Dividends shall
be payable annually on the anniversary of the Issuance Date. No Dividends shall
be payable with respect to shares of Series A Preferred Stock that are redeemed
for cash or converted into shares of Common Stock prior to the first anniversary
of the Issuance Date with respect to such shares.

a. Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 3 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.

b. So long as any shares of Series A Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Shares. The Common Stock shall not be redeemed while the
Series A Preferred Stock is outstanding.

4. Conversion.

a. Mechanics of Conversion.

(i) Subject to the terms and conditions hereof, one or more shares of the
Series A Preferred Stock may be converted into shares of Common Stock, at any
time or times (i) if after the six-month anniversary, at the option of Holder,
by delivery of a written notice to the Company (the “Holder Conversion Notice”),
of the Holder’s election to convert the Series A Preferred Stock, or (ii) if
after the three-month anniversary, at the option of the Company, delivery of a
written notice to Holder (the “Company Conversion Notice” and, with the Holder
Conversion Notice, each a “Conversion Notice”), of the Company’s election to
convert the Series A Preferred Stock. On the same Trading Day on which the
Company has received the Holder Conversion Notice or issued the Company
Conversion Notice (as the case may be) by 10:30 a.m. Eastern time, or the
following Trading Day if received after such time or on a non-Trading Day, the
Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of the Holder Conversion Notice or issuance of the
Company Conversion Notice to the Holder and the Company’s transfer agent (the
“Transfer Agent”) and shall authorize the credit by the Transfer Agent of such
aggregate number of Conversion Shares to which the Holder is entitled pursuant
to such Conversion Notice to Holder’s or its designee’s balance account with The
Depository Trust Company (DTC) Fast Automated Securities Transfer
(FAST) Program, through its Deposit/Withdrawal at Custodian (DWAC) system, time
being of the essence.

(ii) No fractional shares of Common Stock are to be issued upon conversion of
Series A Preferred Stock, but rather the Company shall issue to Holder scrip or
warrants in registered form (certificated or uncertificated) which shall entitle
Holder to receive a full share upon the surrender of such scrip or warrants
aggregating a full share.

(iii) The Holder shall not be required to deliver the original certificates for
the Series A Preferred Stock in order to effect a conversion hereunder.

(iv) The Company shall pay any and all taxes which may be payable with respect
to the issuance and delivery of Conversion Shares to Holder.

b. Holder Conversion. In the event of a conversion of any Series A Preferred
Stock pursuant to a Holder Conversion Notice, the Company shall issue to the
Holder of such Series A Preferred Stock a number of Conversion Shares equal to
(i) the Series A Liquidation Value (defined in Section 5(a) below) multiplied by
(ii) the number of shares of Series A Preferred Stock subject to the Holder
Conversion Notice divided by (iii) the Conversion Price with respect to such
Series A Preferred Stock.

c. Company Conversion. In the event of a conversion of any Series A Preferred
Stock pursuant to a Company Conversion Notice, the Company shall issue to the
Holder of such Series A Preferred Stock a number of Conversion Shares equal to
(x) the Series A Liquidation Value multiplied by (y) the number of shares of
Series A Preferred Stock subject to the Company Conversion Notice divided by
(z) the Conversion Price with respect to such Series A Preferred Stock. If the
Company exercises this conversion option with respect to any Series A Preferred
Stock (other than Series A Preferred Stock issued as a dividend with respect to
Series A Preferred Stock) prior to the fourth anniversary of the issuance of
such shares, then in addition to the Conversion Shares to be issued in
accordance with the preceding sentence, the Company shall pay to such Holder an
additional number of Conversion Shares equal to the following with respect to
such converted Series A Preferred Stock (other than Series A Preferred Stock
issued as a dividend with respect to Series A Preferred Stock): (i) 44% of the
Conversion Shares issuable in respect of such Series A Preferred Stock (other
than Series A Preferred Stock issued as a dividend with respect to Series A
Preferred Stock) if converted after the three-month anniversary of the Issuance
Date but prior to the first anniversary of the Issuance Date, (i) 35% of the
Conversion Shares issuable in respect of such Series A Preferred Stock (other
than Series A Preferred Stock issued as a dividend with respect to Series A
Preferred Stock) if converted after the first anniversary of the Issuance Date
but prior to the second anniversary of the Issuance Date, (ii) 27% of the
Conversion Shares issuable in respect of such Series A Preferred Stock (other
than Series A Preferred Stock issued as a dividend with respect to Series A
Preferred Stock) if converted on or after the second anniversary but prior to
the third anniversary of the Issuance Date, (iii) 18% of the Conversion Shares
issuable in respect of such Series A Preferred Stock (other than Series A
Preferred Stock issued as a dividend with respect to Series A Preferred Stock)
if converted on or after the third anniversary but prior to the fourth
anniversary of the Issuance Date, (iv) 9% of the Conversion Shares issuable in
respect of such Series A Preferred Stock (other than Series A Preferred Stock
issued as a dividend with respect to Series A Preferred Stock) if converted on
or after the fourth anniversary but prior to the fifth anniversary of the
Issuance Date.

d. If the Company at any time on or after the date of issuance of any Series A
Preferred Stock subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock into
a greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced and the number of Conversion
Shares will be proportionately increased. If the Company at any time on or after
such issuance date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased and the number of Conversion
Shares will be proportionately decreased. Any adjustment under this Section 4.d
shall become effective at the close of business on the date the subdivision or
combination becomes effective.

e. In addition to any adjustments pursuant to Section 4.d if at any time the
Company grants, issues or sells any options, warrants, convertible securities,
or rights to purchase stock, options, warrants, securities, or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which Holder
could have acquired if Holder had held the number of shares of Common Stock
acquirable upon conversion of all Preferred Stock held by Holder immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

f. Definitions. For purposes of this Section 4, the following terms shall have
the following meanings:

(i) The “Conversion Price” means a price per share (A) mutually agreed by the
parties, or (B) if a price is not mutually agreed, equal to the Closing Bid
Price of a share of Common Stock on the Trading Day immediately preceding the
date of the Tranche Notice pursuant to which the applicable Preferred Stock or
Debenture that converted into such Common Stock was originally issued, subject
to adjustment as set forth herein.

(ii) “Conversion Shares” means the shares of Common Stock issuable upon
conversion of Series A Preferred Stock.

(iii) The “Closing Bid Price” means, for any security as of any date, the last
closing bid price for such security on the Trading Market, as reported by
Bloomberg, or, if the Trading Market begins to operate on an extended hours
basis and does not designate the closing bid price, then the last bid price of
such security prior to 4:00 p.m., Eastern time, as reported by Bloomberg, or, if
the Trading Market is not the principal securities exchange or trading market
for such security, the last closing bid price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing bid price is
reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price of such security on such date shall be the fair
market value as mutually determined by the Company and the holder.

(iv) A “Trading Day” means any day on which the Common Stock is traded on the
Trading Market; provided that it shall not include any day on which the Common
Stock is (a) scheduled to trade for less than 5 hours, or (b) suspended from
trading.

(v) The “Trading Market” means the OTC Bulletin Board, The NASDAQ Stock Market,
the NYSE Amex, or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock, but does not include
the Pink Sheets inter-dealer electronic quotation and trading system.

(vi) A “Tranche Notice Date” with respect to a Series A Preferred Share shall
mean the Tranche Notice Date established for the issuance of such Series A
Preferred Stock under the stock purchase agreement pursuant to which such
Series A Preferred Share was issued to the Holder thereof.

g. Failure to Timely Deliver Conversion Shares. If the Company shall fail
(through no fault of Holder) to timely authorize the credit of the Holder’s
balance account with DTC for such number of Conversion Shares to which the
Holder is entitled pursuant to a Conversion Notice, then, in addition to all
other remedies available to Holder, the Company shall, subject to the
availability of lawful funds therefor, pay in cash to Holder on each day that
the issuance of such Conversion Shares is not timely effected an amount equal to
1.5% of the product of (A) the sum of the number of Conversion Shares not issued
to Holder on a timely basis and to which Holder is entitled and (B) the Closing
Bid Price of the shares of Common Stock on the Trading Day immediately preceding
the last possible date which the Company could have issued such Conversion
Shares to Holder without violating any other restrictions on the issuance of
Conversion Shares to the Holder, including clause (h) below. In addition to the
foregoing, if after the Company’s receipt of the applicable conversion delivery
documents the Company shall fail (through no fault of Holder) to timely
authorize the credit of the Holder’s balance account with DTC for the number of
Conversion Shares to which the Holder is entitled upon the Holder’s exercise
hereunder, and the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
Conversion Shares issuable upon such exercise that the Holder anticipated
receiving from the Company, then the Company shall, within one Trading Day after
the Holder’s request and in the Holder’s discretion, either (i) pay cash,
subject to the availability of lawful funds therefor, to the Holder in an amount
equal to the Holder’s total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Buy-In Price”), at which
point the Company’s obligation to credit such Holder’s balance account with DTC
for the number of Conversion Shares to which the Holder is entitled upon the
Holder’s exercise hereunder and to issue such Conversion Shares shall terminate,
or (ii) promptly honor its obligation to credit such Holder’s balance account
with DTC for the number of Conversion Shares to which the Holder is entitled
upon the Holder’s exercise hereunder and pay cash, subject to the availability
of lawful funds therefor, to the Holder in an amount equal to the excess (if
any) of the Buy-In Price over the product of (A) such number of shares of Common
Stock sold by Holder in satisfaction of its obligations, times (B) the Closing
Bid Price on the date of exercise.

h. Adjustment. In the event that the Closing Bid Price of the Common Stock of
the Company on any of the 10 consecutive Trading Days immediately following the
Tranche Notice Date for any shares of Series A Preferred Stock is lower than the
Conversion Price, the Conversion Price will automatically adjust to the lowest
Closing Bid Price during such period.

i. Subsequent Equity Sales. If the Company, at any time while any
Series A Preferred Stock is outstanding, shall sell or grant any option to
purchase, or sell or grant any right to reprice, or otherwise dispose of or
issue (or announce any offer, sale, grant or any option to purchase or other
disposition) any Common Stock or Common Stock Equivalent entitling any Person to
acquire shares of Common Stock, at an effective price per share less than the
then Conversion Price (such lower price, the “Base Share Price” and such
issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalent so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced and only reduced to equal the Base Share Price
and the number of Conversion Shares issuable hereunder shall be increased such
that the aggregate Conversion Price payable hereunder, after taking into account
the decrease in the Exercise Price, shall be equal to the aggregate Exercise
Price prior to such adjustment. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalent is issued.  Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 4(i)
in respect of an Exempt Issuance (as defined below), subject to adjustment for
reverse and forward stock splits, stock dividends, stock combinations and other
similar transactions of the Common Stock that occur after the issuance date of
the Series A Preferred Stock. Upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive a
number of Conversion Shares based upon the Base Share Price regardless of
whether the Holder accurately refers to the Base Share Price in the Notice
of Conversion. An “Exempt Issuance” means the issuance of (a) shares of Common
Stock or options to employees, officers, or directors of the Company pursuant to
any stock or option plan duly adopted for such purpose by a majority of the
non-employee members of the board of directors or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the issuance date of this Debenture, provided that such
securities have not been amended since the issuance date of this Debenture to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (except as a result of
anti-dilution provisions therein), and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to an entity (or to the equity holders of an entity) which is, itself or
through its subsidiaries, an operating company or an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.

j. Conversion Limitation. Notwithstanding any other provision in this Agreement,
at no time may the Company or Holder deliver a Conversion Notice if the number
of Conversion Shares to be received pursuant to such Conversion Notice,
aggregated with all other shares of Common Stock then beneficially (or deemed
beneficially) owned by Holder, would result in Holder owning, on the date of
delivery of the Conversion Notice, more than 9.99% of all Common Stock
outstanding as determined in accordance with Section 13(d) of the Exchange Act
and the rules and regulations promulgated thereunder. In addition, as of any
date, the aggregate number of shares of Common Stock into which the Preferred
Stock are convertible within 61 days, together with all other shares of Common
Stock then beneficially (or deemed beneficially) owned (as determined pursuant
to Rule 13d-3 under the Exchange Act) by Holder and its affiliates (as such term
is defined in Rule 12b-2 under the Exchange Act), shall not exceed 9.99% of the
total outstanding shares of Common Stock as of such date.

k. Disputes. In the case of a dispute as to the determination of the Conversion
Price or the arithmetic calculation of the number of Conversion Shares issued or
issuable hereunder, the Company shall promptly issue to Holder the number of
Conversion Shares that are not disputed and resolve such dispute as follows. The
Company shall submit the disputed determinations or arithmetic calculations via
facsimile or electronic mail within two (2) Trading Days of delivery of the
Conversion Notice giving rise to such dispute, as the case may be, to Holder. If
Holder and the Company are unable to agree upon such determination or
calculation of the Conversion Price or the number of Conversion Shares within
three (3) Trading Days of such disputed determination or arithmetic calculation
being submitted to Holder, then the Company shall, within two (2) Trading Days,
submit via facsimile or electronic mail (a) the disputed determination of the
Conversion Price or arithmetic calculation to an independent, reputable
investment bank or independent registered public accounting firm selected by
Holder subject to the Company’s approval, which may not be unreasonably withheld
or delayed, or (b) the disputed arithmetic calculation to the Company’s
independent registered public accounting firm. The Company shall cause at its
expense the investment bank or the accountant, as the case may be, to perform
the determinations or calculations and notify the Company and Holder of the
results no later than three (3) Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

5. Liquidation.

a. Upon any liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, after payment or provision for payment of debts and
other liabilities of the Corporation, before any distribution or payment shall
be made to the holders of any Junior Shares by reason of their ownership
thereof, the Holders of Series A Preferred Stock shall first be entitled to be
paid out of the assets of the Corporation available for distribution to its
stockholders an amount with respect to each share of Series A Preferred Stock
equal to $10,000.00 (the “Series A Liquidation Value”). If, upon any
liquidation, dissolution or winding up of the Corporation, whether voluntary or
involuntary, the amounts payable with respect to the shares of Series A
Preferred Stock are not paid in full, the holders of shares of Series A
Preferred Stock shall share equally and ratably in any distribution of assets of
the Corporation in proportion to the liquidation preference to which each such
Holder is entitled.

b. After payment has been made to the Holders of the Series A Preferred Stock of
the full amount of the Series A Liquidation Value, any remaining assets of the
Corporation shall be distributed among the holders of the Junior Shares in
accordance with the Corporation’s Certificates of Designations and Certificate
of Incorporation.

c. If, upon any liquidation, dissolution or winding up of the Corporation, the
assets of the Corporation shall be insufficient to make payment in full to all
Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.

6. Redemption. The Company may redeem, for cash, any or all of the Series A
Preferred Stock at any time at the redemption price per share equal to the
Series A Liquidation Value, plus any accrued but unpaid dividends with respect
to such shares of Series A Preferred Stock (the “Redemption Price”). If the
Company exercises this redemption option with respect to any Series A Preferred
Stock (other than shares of Series A Preferred Stock issued as a dividend with
respect to shares of Series A Preferred Stock) prior to the fourth anniversary
of the issuance of such shares, then in addition to the Redemption Price, the
Company shall pay to holder a make-whole price per share equal to the following
with respect to such redeemed shares (other than shares of Series A Preferred
Stock issued as a dividend with respect to shares of Series A Preferred Stock):
(i) 44% of the Series A Liquidation Value if redeemed prior to the first
anniversary of the Issuance Date, (ii) 35% of the Series A Liquidation Value if
redeemed on or after the first anniversary but prior to the second anniversary
of the Issuance Date, (iii) 27% of the Series A Liquidation Value if redeemed on
or after the second anniversary but prior to the third anniversary of the
Issuance Date, (iv) 18% of the Series A Liquidation Value if redeemed on or
after the third anniversary but prior to the fourth anniversary of the Issuance
Date; and (v) 9% of the Series A Liquidation Value if redeemed on or after the
fourth anniversary but prior to the fifth anniversary of the Issuance Date.

7. Transferability. The Series A Preferred Stock may only be sold, transferred,
assigned, pledged or otherwise disposed of (“Transfer”) in accordance with state
and federal securities laws. The Corporation shall keep at its principal office,
or at the offices of the Transfer Agent, a register of the Series A Preferred
Stock. Upon the surrender of any certificate representing Series A Preferred
Stock at such place, the Corporation, at the request of the record Holder of
such certificate, shall execute and deliver (at the Corporation’s expense) a new
certificate or certificates in exchange therefor representing in the aggregate
the number of shares represented by the surrendered certificate. Each such new
certificate shall be registered in such name and shall represent such number of
shares as is requested by the Holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate.

8. Miscellaneous.

a. Notices. Any and all notices to the Corporation shall be addressed to the
Corporation’s Chief Executive Officer or Chief Financial Officer at the
Corporation’s principal place of business on file with the Secretary of State of
Delaware. Any and all notices or other communications or deliveries to be
provided by the Corporation to any Holder hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service, addressed to each Holder at the facsimile telephone number or
address of such Holder appearing on the books of the Corporation, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of

(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 8 prior to
5:30 p.m. Eastern time, (ii) the date after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section 8 later than 5:30 p.m. but prior to 11:59 p.m.
Eastern time on such date, (iii) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.

b. Lost or Mutilated Preferred Stock Certificate. Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series A Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement shall be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation shall, at its expense, execute and deliver in lieu
of such certificate a new certificate of like kind representing the number of
shares of such series represented by such lost, stolen, destroyed or mutilated
certificate and dated the date of such lost, stolen, destroyed or mutilated
certificate.

c. Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.

RESOLVED, FURTHER, that the chairman, chief executive officer, president, chief
financial officer, or any vice-president, and the secretary or any assistant
secretary, of the Corporation be and they hereby are authorized and directed to
prepare and file a Certificate of Designations of Preferences, Rights and
Limitations of Series A Preferred Stock in accordance with the foregoing
resolution and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate this [      ]
day of [      ] 20[      ].

Bernard Stolar
Chief Executive Officer

Carl Freer
President

Exhibit C
Transfer Agent Instructions
December 14, 2009

Empire Stock Transfer Inc.
1859 Whitney Mesa Dr.
Henderson, NV 89104
Attention: Mr. Patrick Mokros

Re: GetFugu, Inc.

Ladies and Gentlemen:

In accordance with the Securities Purchase Agreement (“Purchase Agreement”),
dated December 14, 2009, by and between GetFugu, Inc., a Nevada corporation
(“Company”), and Hutton International Investments, Ltd., a Bermuda exempted
company (“Investor”), pursuant to which Company may issue shares of its Series A
Preferred Stock (“Preferred Shares”), which Preferred Shares are convertible
into shares (the “Conversion Shares”) of the Company’s common stock, par value
$0.001 per share, this shall serve as our irrevocable authorization and
direction to you (provided that you are the transfer agent of the Company at
such time), to issue the Conversion Shares (such issued shares, the “Common
Shares”). Capitalized terms used herein without definition shall have the
respective meanings ascribed to them in the Purchase Agreement.

Specifically, this shall constitute an irrevocable instruction to you to process
any notice of conversion of the Preferred Shares in accordance with the terms of
these instructions. Upon your receipt of a copy of the executed Conversion
Notice from the Company, you shall use your best efforts, on the same Trading
Day that you receive the Conversion Notice, to (A) issue and surrender to a
common carrier for overnight delivery to the address as specified in the
Conversion Notice a certificate, registered in the name of the Investor or its
designee, for the number of shares of Common Stock to which the Investor is
entitled upon conversion of the Preferred Shares as set forth in the Conversion
Notice, or (B) provided you are participating in The Depository Trust Company
(DTC) Fast Automated Securities Transfer (FAST) Program, upon the request of the
Investor, credit such aggregate number of shares of Common Stock to which the
Investor is entitled to the Investor’s or its designee’s balance account with
DTC through its Deposit Withdrawal At Custodian (DWAC) system provided the
Investor causes its bank or broker to initiate the DWAC transaction.

The Company hereby confirms that certificates representing the Common Shares
shall not bear any legend restricting transfer of the Common Shares thereby and
should not be subject to any stop-transfer restrictions and shall otherwise be
freely transferable on the books and records of the Company, provided that the
Common Shares are registered for resale under the Act, or that if the Common
Shares are not registered for sale under the Act the certificates representing
the Common Shares shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”

The Company hereby confirms and you acknowledge that, in the event counsel to
the Company does not issue any opinion of counsel required to issue any Common
Shares free of legend, the Company authorizes you to accept an opinion of
counsel from Luce Forward Hamilton & Scripps LLP.

The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company’s
transfer agent, until such time as the Company provides written notice to you
and Investor that a suitable replacement has agreed to serve as transfer agent
and to be bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.

The Company and you hereby acknowledge and confirm that complying with the terms
of this agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.

The Company and you acknowledge that the Investor is relying on the
representations and covenants made by the Company and you hereunder and that
such representations and covenants are a material inducement to the Investor to
enter into the Purchase Agreement. The Company and you further acknowledge that
without such representations and covenants made hereunder, the Investor would
not enter into the Purchase Agreement and purchase Securities pursuant thereto.

Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if these Irrevocable Transfer Agent
Instructions were not specifically enforced. Therefore, in the event of a breach
or threatened breach by a party hereto, including, without limitation, the
attempted termination of the agency relationship created by this instrument, in
addition to all other rights or remedies, an injunction restraining such breach
and granting specific performance of the provisions of these Irrevocable
Transfer Agent Instructions should issue without any requirement to show any
actual damage or to post any bond or other security.

You may at any time resign as transfer agent hereunder by giving fifteen
(15) days prior written notice of resignation to the Company and the Investor.
Prior to the effective date of the resignation as specified in such notice, the
Company will issue to you instructions authorizing delivery of Common Shares to
a substitute transfer agent selected by, and in the sole discretion of, the
Company. If no successor transfer agent is named by the Company, you may apply
to a court of competent jurisdiction in the State of Nevada for appointment of a
successor transfer agent and for an order to deposit Common Shares with the
clerk of any such court.

The Company must keep its bill current with you – if the Company is not current
and is on suspension, the Investor will have the right to pay the Company’s
outstanding bill, in order for you to act upon this agreement. If the
outstanding bill is not paid by the Company or the Investor, you have no further
obligation under this agreement.

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

GETFUGU, INC.

By:
Name:
Title:


THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:

Empire Stock Transfer Inc.

By:
Name:
Title:


Exhibit D
Opinion

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Nevada.

2. The Securities have been duly authorized, and the Preferred Shares and Fee
Shares are, and when issued and duly paid for in accordance with the terms and
conditions of the Agreement and the Conversion Shares, assuming no change in
relevant facts, will be, validly issued, fully paid and non-assessable. The
issuance of the Securities will not be subject to statutory or, to our
knowledge, contractual preemptive rights of any stockholder of the Company.

3. The Company has the corporate power and authority to (a) execute, deliver and
perform all of its obligations under the Agreement, and (b) issue, sell and
deliver each of the Securities.

4. The execution, delivery and performance of the Agreement by the Company have
been duly authorized by all necessary corporate action on the part of Company,
and have been duly executed and delivered by Company.

5. The execution and delivery of the Agreement by Company does not, and
Company’s performance of its obligations thereunder will not (a) violate the
Second Amended and Restated Certificate of Incorporation or the Amended and
Restated By-laws of Company, as in effect on the date hereof, (b) violate in any
material respect any federal or state law, rule or regulation, or judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to Company or its
properties or assets and which could reasonably be expected to have a material
adverse effect on Company’s business, properties, assets, financial condition or
results of operations or prevent the performance by Company of any material
obligation under the Agreement, or (c) except in connection with the filing of
the registration statement contemplated by the Agreement, require the
authorization, consent, approval of or other action of, notice to or filing or
qualification with, any state or federal governmental authority, except as have
been, or will be, made or obtained.

6. The Borrowed Shares (as defined in the Stock Loan Agreement) are freely
tradable, and may be resold by the Investor without restriction.

7. The lending and delivery of the Borrowed Shares to the Investor pursuant to
the Stock Loan
Agreement, the borrowing and receipt of the Borrowed Shares, and any subsequent
sale of any
Borrowed Shares as permitted by the Stock Loan Agreement, do not and will not
conflict with or
result in a violation of Section 5 of the Securities Act of 1933, as amended,
including the rules
and regulations promulgated thereunder.Exhibit E

Tranche Notice

Dated: [      ], 20[      ]

Tranche Notice

Pursuant to the Convertible Preferred Stock Purchase Agreement, dated
December 14, 2009 (“Agreement”) between GetFugu, Inc., a Nevada corporation
(“Company”), and Hutton International Investments, Ltd., a Bermuda exempted
company (“Investor”), Company hereby elects to exercise a Tranche. Capitalized
terms not otherwise defined herein shall have the meanings defined in the
Agreement.

At the Tranche Closing, Company will sell to Investor $[       ] of Debentures
[Preferred Shares at $10,000.00 per share] for a Tranche Amount of $[      ].

On behalf of Company, the undersigned hereby certifies to Investor as follows:

1. The undersigned is a duly authorized officer of Company;

2. The above Tranche Amount does not exceed the Maximum Tranche Amount; and

3. All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(c) of the Agreement have been satisfied.

IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.

GETFUGU, INC.

By:
Name:
Title:


Exhibit F
Stock Loan Agreement
STOCK LOAN AGREEMENT

This Stock Loan Agreement (“Agreement”) is entered into and effective [      ],
2009 (“Effective Date”), by and between [      ] (“Lending Stockholder”), a
stockholder of GetFugu, Inc., a Nevada corporation (“Company”), and Hutton
International Investments, Ltd., a Bermuda exempted company (including its
designees, successors and assigns, “Borrower”). Lending Stockholder and Borrower
hereby agree as follows:

1. Borrowed Shares.

a) Lending Stockholder hereby lends [      ] shares (“Borrowed Shares”) of
common stock, par value $0.001 per share, of Company to Borrower. Borrowed
Shares will be delivered without restrictive legend. At any time or from time to
time after receipt, Borrower may sell, transfer, assign, encumber or otherwise
dispose of the Borrowed Shares in any manner, at any time, and for any
consideration, in Borrower’s sole discretion.

b) Notwithstanding any other provision, the aggregate amount of Borrowed Shares
under this Agreement shall not exceed 9.99% of the total outstanding shares of
common stock of the Company as of the Effective Date.

c) During the period in which Borrower is in possession of Borrowed Shares (but
not to the extent that Borrower is no longer in possession or control of any or
all such shares), Lending Stockholder shall be entitled to exercise any and all
rights applicable to the Borrowed Shares, including, but not limited to, the
right to vote and receive dividends or distributions.

d) Lending Stockholder may demand return of some or all of the Borrowed Shares
(or an equal number of freely tradable shares of common stock of the Company) at
any time on or after the six-month anniversary date such Borrowed Shares were
loaned to Borrower; provided, however, no such demand may be made if there is
any convertible debt or shares of preferred stock of Company then outstanding.
If a permitted return demand is made, Investor shall return the Borrowed Shares
(or an equal number of freely tradable shares of common stock of the Company)
within 10 days after such demand.

2. Fee. Borrower shall pay to Lending Stockholder a fee of $[      ].00, in cash
or by wire transfer of immediately available funds to an account designated by
Lending Stockholder.

3. Interest. Unless and until all Borrowed Shares are returned to Lending
Stockholder as provided above, outstanding Borrowed Shares will accrue interest
at 2.0% per annum, with the Borrowed Shares valued at the volume weighted
average price of the common stock of Company during the period such shares are
borrowed. Interest is payable if, as and when Borrowed Shares are returned to
Lending Stockholder, in cash or at Borrower’s sole election in freely tradable
shares of common stock of the Company.

4. Collateral. As security for the Borrowed Shares, the Borrower shall pledge
collateral to Lending Stockholder as described on Schedule 1 hereto.

5. Pre-payment. Borrower may return the Borrowed Shares to the Lending
Stockholder, in whole or in part, at any time or from time to time, without
penalty or premium.

6. Representations, Warranties and Covenants. Lending Stockholder hereby
represents, warrants and covenants to Borrower as follows:

a) Lending Stockholder has all necessary power and authority to (a) execute,
deliver and perform all of its obligations under this Agreement, and (b) lend
and deliver the Borrowed Shares. Lending Stockholder has such knowledge and
experience in business and financial matters that it is able to protect its own
interests and evaluate the risks and benefits of entering into this Agreement.

b) The execution, delivery and performance of this Agreement by Lending
Stockholder has been duly authorized by all requisite action on the part of
Lending Stockholder, and has been duly executed and delivered by Lending
Stockholder.

c) The execution and delivery by the Lending Stockholder of this Agreement does
not, and Lending Stockholder’s performance of its obligations thereunder will
not (i) violate any charter documents of Lending Stockholder, as in effect on
the date hereof, (ii) require any authorization, consent, approval of or other
action of, notice to or filing or qualification with any state or federal
governmental authority, except as have been, or will be, made or obtained prior
to execution hereof, (iii) violate in any material respect any state or federal
law, rule, regulation or ordinance or any judgment, order or decree of any state
or federal court or governmental or administrative authority to which Lending
Stockholder, or to Lending Stockholder’s knowledge Borrower or any other person,
is subject, including without limitation Section 5 of the Securities Act of
1933, as amended, and other state and federal securities laws and regulations.

d) Lending Stockholder is not, and within 90 days of the Effective Date has not
been, (i) an officer, director, representative or affiliate of Company,
(ii) directly or indirectly, through one or more intermediaries, in control of,
controlled by, or under common control with Company, or (iii) alone or together
with any group, in beneficial ownership or control of more than 9.99% of the
total outstanding voting securities of the Company.

e) Except as expressly stated herein, Lending Stockholder is not, directly or
indirectly, receiving any consideration from or being compensated in any manner
by, and will not at any time in the future accept any consideration or
compensation from, Company, any affiliate of Company, or any other person for
entering into this Agreement or lending the Borrowed Shares.

7. Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

8. Construction. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.

10. No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury. If either party shall commence an action or proceeding to enforce any
provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

12. Termination; Survival. This Agreement shall terminate when the Borrowed
Shares are returned. The representations and warranties contained herein shall
survive until all shares of Borrowed Stock have been returned.

13. Execution. This Agreement may be executed by facsimile or electronic
transmission and in two or more counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, email or
electronic file, such signature shall create a valid and binding obligation of
the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such facsimile signature page were an original
thereof.

14. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

15. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and Borrower or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

16. Activity Restrictions. Until after the Borrower has returned all Borrowed
Shares to the Lending Stockholder, neither Borrower nor any of its affiliates
will: (i) vote any shares of common stock of the Company owned or controlled by
it, solicit any proxies, or seek to advise or influence any person with respect
to any voting securities of the Company; (ii) engage or participate in any
actions, plans or proposals which relate to or would result in (a) acquiring
additional securities of the Company, alone or together with any other person,
which would result in beneficially owning or controlling more than 9.99% of the
total outstanding common stock or other voting securities of the Company, (b) an
extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure,
including but not limited to, if the Company is a registered closed-end
investment company, any plans or proposals to make any changes in its investment
policy for which a vote is required by Section 13 of the Investment Company Act
of 1940, (g) changes in the Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of the Company by any person, (h) causing a class of securities of the
Company to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) a class of equity securities of the Company
becoming eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) any action, intention, plan or arrangement similar to any of
those enumerated above; or (iii) request the Lending Stockholder to amend or
waive any provision of this Section.

17. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, understandings, communications and discussions, both oral and
written. No party, representative, attorney or agent has relied upon any
collateral contract, agreement, assurance, promise, understanding or
representation not expressly set forth herein above. The parties hereby waive
all rights and remedies, at law and in equity, arising out of, relating to, or
which may arise as the result of, any person’s reliance on any such assurance.
The parties acknowledge that all prior agreements have been merged into this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Lending Stockholder:

By:
Its:

Borrower:

HUTTON INTERNATIONAL INVESTMENTS, LTD.

By:
Its:

Exhibit G
Lock-Up Agreement
[Date]

Hutton International Investments, Ltd.

Shin Kong Manhattan Building
14F, No. 8, Section 5, Xinyi Road
Taipei 11049, Taiwan

Ladies and Gentlemen:

This Lock-Up Agreement is being delivered to you in connection with the
Securities Purchase Agreement dated as of December 14, 2009 (“Purchase
Agreement”) and entered into by and among GetFugu, Inc., a Nevada corporation
(“Company”), and Hutton International Investments, Ltd., a Bermuda exempted
company (“Investor”), with respect to the purchase without registration under
the Securities Act of 1933, as amended (the “Act”), in reliance on Section 4(2)
of the Act and Rule 506 of Regulation D promulgated thereunder, of shares of the
Company’s Series A Preferred Stock and related Securities. Capitalized terms
used herein without definition shall have the respective meanings ascribed to
them in the Purchase Agreement.

In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of ten Trading Days beginning on each date
the Company delivers a Tranche Notice to Investor (the “Tranche Notice Date”)
and ending on the Tranche Closing Date pursuant to the terms of the Purchase
Agreement (the “Lock-up Period”), the undersigned will not, without the prior
written consent of Investor, (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock of the Company
or any securities convertible into or exercisable or exchangeable for Common
Stock, or warrants or other rights to purchase Common Stock or any such
securities, or any securities substantially similar to the Common Stock,
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
any such securities, or warrants or other rights to purchase Common Stock,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise, or

(c) publicly announce an intention to effect any transaction specified in clause
(a) or (b); provided, however, that from and after the 6-month anniversary of
the date hereof, the undersigned may effect any transaction specified in clause
(a) or (b) so long as the total number of shares of Common Stock subject to such
transaction, along with the number of shares of Common Stock subject to any such
transactions by all other signatories to Lock-Up Agreements, does not in the
aggregate exceed 5% of daily trading volume for the Common Stock (if the price
per share is $2.00 or less) and does not exceed 10% of daily trading volume for
the Common Stock (if the price per share is above $2.00).

The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options. Notwithstanding clause (a) above, the undersigned may
make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and such charity or entity shall not be required to be
bound by the terms of this Lock-Up Agreement; provided, however, that in the
event the undersigned exercises options during the Lock-Up Period, the
undersigned may not, during the Lock-Up Period, dispose of the number of shares
of Common Stock underlying such exercised options equal to the number of shares
of Common Stock gifted by the undersigned pursuant to this sentence during the
Lock-Up Period. For purposes of this paragraph, “immediate family” shall mean
the undersigned and the spouse, any lineal descendent, father, mother, brother
or sister of the undersigned.

The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor. Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.

Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.

Sincerely,

By:       

Stockholder

Print Name:       

      Acknowledged and Agreed:

GetFugu, Inc.
 
By: __________________________

Name:
Title:
  Carl Freer
President

